


Exhibit 10.30

 

 

CONSOLIDATED, SUPPLEMENTED, AMENDED AND RESTATED AIRCRAFT SECURITY AGREEMENT

 

dated as of December 10, 2010

 

between

 

HAWAIIAN AIRLINES, INC.,
as Borrower

 

and

 

WELLS FARGO CAPITAL FINANCE, INC., as Agent,
as Secured Party

 

Four Boeing 767-332 Aircraft

 

US Registration Nos. N594HA, N596HA, N597HA, and N598HA;

Manufacturer’s Serial Nos. 23275, 23276, 23277, and 23278

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

SECTION 1.

DEFINITIONS

2

Section 1.1

Certain Definitions

2

 

 

 

SECTION 2.

SECURITY

3

Section 2.1

Grant of Security

3

 

 

 

SECTION 3.

COVENANTS OF THE BORROWER

6

Section 3.1

Liens and Legal Opinions

6

Section 3.2

Possession

6

Section 3.3

Registration and Operation

10

Section 3.4

Loss, Destruction, Requisition, Etc

20

Section 3.5

New Airframes; New Engines

26

Section 3.6

Agreement Regarding Engines

26

Section 3.7

Quiet Enjoyment

26

Section 3.8

Inspection

27

 

 

 

SECTION 4.

REMEDIES OF THE AGENT UPON AN EVENT OF DEFAULT

27

Section 4.1

Remedies with Respect to Collateral

27

Section 4.2

Remedies Cumulative

29

Section 4.3

Discontinuance of Proceedings

29

Section 4.4

Limitations Under CRAF

29

Section 4.5

Further Assurances

29

 

 

 

SECTION 5.

MISCELLANEOUS

31

Section 5.1

Termination of Agreement

31

Section 5.2

No Legal Title to Collateral in Lender

32

Section 5.3

Sale of the Aircraft by Agent is Binding

32

Section 5.4

Benefit of Agreement

32

Section 5.5

Section 1110

32

Section 5.6

The Borrower’s Performance and Rights

32

Section 5.7

Notices

32

Section 5.8

Severability of Provisions

33

Section 5.9

Counterparts; Electronic Executions

33

Section 5.10

Successors and Assigns

33

Section 5.11

Section Headings

33

Section 5.12

Governing Law; Jurisdiction

33

 

i

--------------------------------------------------------------------------------


 

Table of Contents (Cont’d.)

 

 

 

Page

Section 5.13

Amendments

34

Section 5.14

Limitation on Agent’s and Lenders’ Duty in Respect of Collateral

34

Section 5.15

Revival and Reinstatement of Obligations

34

Section 5.16

Concerning the Agent

34

Section 5.17

Additional Cape Town Treaty Provisions

34

Section 5.18

Amendment and Restatement; No Novation

35

Section 5.19

Credit Agreement

35

 

Schedule I

—

Definitions

Schedule 2

—

List of Countries

Annex I

—

Description of Original Aircraft Security Agreements

Annex A

—

Description of Airframes and Engines

Exhibit A

—

Form of Aircraft Security Agreement Supplement

Exhibit B

—

Form of Irrevocable De-Registration and Export Request Authorization

 

ii

--------------------------------------------------------------------------------


 

CONSOLIDATED, SUPPLEMENTED, AMENDED AND RESTATED AIRCRAFT SECURITY AGREEMENT

 

This CONSOLIDATED, SUPPLEMENTED, AMENDED AND RESTATED AIRCRAFT SECURITY
AGREEMENT, dated as of December 10, 2010 (the “Agreement Effective Date”) (as
amended, restated, supplemented, or otherwise modified from time to time, this
“Agreement”), is between HAWAIIAN AIRLINES, INC., a Delaware corporation
(together with its successors and permitted assigns, the “Borrower”) and WELLS
FARGO CAPITAL FINANCE, INC. (formerly known as Wells Fargo Foothill, Inc.), a
California corporation, in its capacity as agent for the Lender Group and the
Bank Product Providers (in such capacity, together with its successors and
assigns, in such capacity, “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, HAWAIIAN HOLDINGS, INC., a Delaware corporation, and the Borrower are
parties to that certain Amended and Restated Credit Agreement, dated
contemporaneously herewith (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), with the lenders party
thereto as “Lenders” (such Lenders, together with their respective successors
and assigns in such capacity, each, individually, a “Lender” and, collectively,
the “Lenders”), and Agent, pursuant to which the Lender Group has made and has
agreed to continue to make certain financial accommodations available to the
Borrower pursuant to the terms and conditions thereof;

 

WHEREAS, Borrower is a party to that certain Amended and Restated Security
Agreement, dated contemporaneously herewith (as amended, restated, supplemented
or otherwise modified from time to time, the “Security Agreement”), with Agent,
pursuant to which the Borrower has granted to Agent, for the benefit of the
Lender Group and the Bank Product Providers, a security interest in
substantially all of its assets; and

 

WHEREAS, the Borrower and Agent are a party to (a) that certain Aircraft
Security Agreement, dated as of April 10, 2006, in respect of Boeing 767-332
(generic model Boeing 767-300) Aircraft with U.S. Registration No. N594HA
bearing manufacturer’s serial number 23275 and in respect of two General
Electric CF6-80A2 (generic model General Electric CF6-80A) engines, with
manufacturer’s serial numbers 580314 and 580315 (as amended, restated,
supplemented, or otherwise modified from time to time prior to the date hereof,
and as further described in Annex I hereto, the “Original Aircraft Security
Agreement N594HA”), (b) that certain Aircraft Security Agreement, dated as of
April 10, 2006, in respect of Boeing 767-332 (generic model Boeing 767-300)
Aircraft with U.S. Registration No. N596HA bearing manufacturer’s serial number
23276 and in respect of two General Electric CF6-80A2 (generic model General
Electric CF6-80A) engines, with manufacturer’s serial numbers 580328 and 580293
(as amended, restated, supplemented, or otherwise modified from time to time
prior to the date hereof, and as further described in Annex I hereto, the
“Original Aircraft Security Agreement N596HA”), (c) that certain Aircraft
Security Agreement, dated as of April 10, 2006, in respect of Boeing 767-332
(generic model Boeing 767-300) Aircraft with U.S. Registration No. N597HA
bearing manufacturer’s serial number 23277 and in respect of two General
Electric CF6-80A2 (generic model General Electric CF6-80A) engines, with
manufacturer’s serial numbers 580317 and 580318 (as amended, restated,
supplemented, or otherwise modified from time to time prior to the date hereof,
and as further described in Annex I hereto, the “Original Aircraft Security
Agreement N597HA”), and (d) that certain Aircraft Security Agreement, dated as
of April 10, 2006, in respect of Boeing 767-332 (generic model Boeing 767-300)
Aircraft with U.S. Registration No. N598HA bearing manufacturer’s serial number
23278 and in respect of two General Electric CF6-80A2 (generic model General
Electric CF6-80A) engines, with manufacturer’s serial numbers 580319 and 580320
(as amended, restated, supplemented, or otherwise modified from time to time
prior to the date hereof, and as further described in Annex I hereto, the
“Original Aircraft Security Agreement N598HA”; the Original Aircraft Security
Agreement N594HA, together with the Original

 

1

--------------------------------------------------------------------------------


 

Aircraft Security Agreement N596HA, the Original Aircraft Security Agreement
N597HA, and the Original Aircraft Security Agreement N598HA, collectively, the
“Original Aircraft Security Agreements” and each, an “Original Aircraft Security
Agreement”); and

 

WHEREAS, to induce the Lender Group to enter into the Credit Agreement and the
other Loan Documents, to induce the Bank Product Providers to enter into the
Bank Product Agreements, and to induce the Lender Group and the Bank Product
Providers to make financial accommodations to Borrower as provided for in the
Credit Agreement, the other Loan Documents and the Bank Product Agreements, the
Borrower has agreed to (a) consolidate the Original Aircraft Security
Agreements, supplement the Original Aircraft Security Agreements to include
additional Collateral thereunder, and amend, restate and modify, but not
extinguish, release, terminate or discharge, the Original Aircraft Security
Agreements and (b) grant a continuing security interest in and to the Collateral
in order to secure the prompt and complete payment, observance and performance
of, among other things, the Secured Obligations, as provided herein Borrower;
and

 

WHEREAS, all things have been done to make the Credit Agreement, which has been
executed, issued and delivered by the Borrower, the legal, valid and binding
obligation of the Borrower; and

 

WHEREAS, all things necessary to make this Agreement a legal, valid and binding
obligation of the Borrower and Agent, for the uses and purposes herein set
forth, in accordance with its terms, have been done and performed and have
occurred;

 

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree to consolidate, supplement,
and amend and restate the Original Aircraft Security Agreements in their
entirety as follows:

 

SECTION 1.           DEFINITIONS; CONSTRUCTION

 

Section 1.1             Certain Definitions.  For all purposes of this
Agreement, except as otherwise expressly provided or unless the context
otherwise requires:

 

(a)           capitalized terms used herein have the meanings set forth in
Schedule I hereto or in the Credit Agreement (and Schedule 1.1 thereto) unless
otherwise defined herein;

 

(b)           the definitions stated herein and those stated in Schedule I apply
equally to both the singular and the plural forms of the terms defined;

 

(c)           the words “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Section or other subdivision;

 

(d)           references herein to sections, schedules, appendices and exhibits
pertain to sections, schedules, appendices and exhibits in or to this Agreement
and shall be deemed to be a part of this Agreement;

 

(e)           references to any agreement shall be to such agreement, as
amended, modified or supplemented;

 

(f)            references to any Person shall include such Person’s successors
and assigns subject to any limitations provided for herein or in the other Loan
Documents; and

 

(g)           references to “including” or “included” shall not be limiting and
shall be deemed to mean “including without limitation” and “included, but not
limited to.”

 

2

--------------------------------------------------------------------------------

 

 

 

Section 1.2             Construction.  Any reference herein to the satisfaction,
repayment, or payment in full of the Secured Obligations shall mean the
repayment in full in cash or immediately available funds (or, (a) in the case of
contingent reimbursement obligations with respect to Letters of Credit,
providing Letter of Credit Collateralization, and (b) in the case of obligations
with respect to Bank Products (other than Hedge Obligations), providing Bank
Product Collateralization) of all of the Secured Obligations (including the
payment of any termination amount then applicable (or which would or could
become applicable as a result of the repayment of the other Secured Obligations)
under Hedge Agreements provided by Hedge Providers) other than (i) unasserted
contingent indemnification Secured Obligations, (ii) any Bank Product
Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (iii) any Hedge Obligations
that, at such time, are allowed by the applicable Hedge Provider to remain
outstanding without being required to be repaid.  Any reference herein to any
Person shall be construed to include such Person’s successors and assigns.

 

SECTION 2.           SECURITY

 

Section 2.1             Grant of Security.  The Borrower hereby unconditionally
confirms that it has granted, assigned, and pledged, and hereby grants, assigns,
and pledges, to Agent, for the benefit of each member of the Lender Group and
each of the Bank Product Providers, to secure the Secured Obligations, a
continuing security interest (hereinafter referred to as the “Security
Interest”) in, and mortgage Lien on, and consents to the registration of an
International Interest on, all of the Borrower’s right, title, and interest in
and to the following, whether now owned or hereafter acquired or arising and
wherever located (the “Collateral”):

 

(a)           each Aircraft, including each Airframe and each Engine (each such
Engine being a jet propulsion engine having at least 1,750 pounds of thrust),
and in the case of any Engine, as the same is now and will hereafter be
constituted, whether now or hereafter acquired, and whether or not any such
Engine may from time to time be installed on any Airframe or any other airframe
or any other aircraft, any and all Parts which are from time to time included
within the definitions of “Airframe” or “Engines” and, to the extent provided
herein, all substitutions and replacements of, and additions, improvements,
accessions and accumulations to, such Aircraft, such Airframes, such Engines and
any and all such Parts (such Airframes and Engines as more particularly
described in Annex A and with respect to any substitutions or replacements
therefor), and all renewals, substitutions, replacements, additions,
improvements, accessories and accumulations with respect to any of the
foregoing, and together with all Aircraft Documents; and in furtherance of the
foregoing, and not withstanding any other provision herein, or in the Credit
Agreement, the Engine and Spare Parts Security Agreement, any other Loan
Documents, or any Bank Product Agreements, the parties hereto acknowledge and
agree that the Engines hereunder and any Replacement Engine shall be deemed for
all purposes not to be subject to the Lien of Agent under the Engine and Spare
Parts Security Agreement, but the Borrower shall comply and cause to be complied
with respect to each Engine all provisions of the Loan Documents applicable to
Eligible Spare Engines (as may be required if the Aircraft is an Eligible
Available Aircraft) and Engines that are Collateral (as defined in the Credit
Agreement).  For the avoidance of doubt, the immediately preceding clause is
intended to control and govern the terms for the grant of a security interest or
Lien in the Engines and Replacement Engine notwithstanding any contrary
provisions or grants in Sections 2.1(a), (c), or (d) of the Engine and Spare
Parts Security Agreement.

 

(b)           each lease or interchange agreement with respect to any Aircraft,
any Engine or any Part, or any other agreement relating to use or possession of
any Aircraft, any Engine or any Part, including, without limitation, the right
to make all waivers and agreements, to give and receive all notices and other
instruments or communications, to take such action upon the occurrence of a
default thereunder, including the commencement, conduct and consummation of
legal, administrative or other proceedings, as shall be permitted thereby or by
law, and to do any and all other things which the Borrower is or may be entitled
to do thereunder (subject to such reservation);

 

(c)           any and all Airframe warranties and any and all Engine warranties,
which shall include any and all other rights of the Borrower in respect of any
warranty, indemnity or agreement, express or

 

3

--------------------------------------------------------------------------------


 

implied, as to title, materials, workmanship, design, performance and patent
infringement in respect of any Aircraft or any Engine, under the Purchase
Agreement together in each case under this clause (c) with all rights, powers,
privileges, options and other benefits of the Borrower thereunder with respect
to any Airframe, any Engine or any Part and including the right to make all
waivers and agreements, to receive indemnities and other payments, to give and
receive all notices and other instruments or communications, to take action upon
the occurrence of a default thereunder, including the commencement, conduct and
consummation of legal, administrative or other proceedings, as shall be
permitted thereby or by law, and to do any and all other things which the
Borrower is or may be entitled to do thereunder;

 

(d)           all requisition, confiscation, seizure or condemnation proceeds
with respect to any Aircraft, any Engine or any Part thereof or any other
Collateral, and all proceeds from the sale, lease or other disposition of any
Aircraft, any Engine or any Part or any other Collateral described herein
(without any implication that any of such actions is permitted without the
consent of the Agent; it being acknowledged that the consent of the Agent is
required for any such action except as otherwise expressly provided in the
Credit Agreement);

 

(e)           the Bills of Sale;

 

(f)            any other bill of sale to any Aircraft, any Engine or any Part;

 

(g)           all service contracts, product agreements, repair, maintenance and
overhaul agreements and all agreements of any subcontractor, supplier or vendor,
including  all warranties, in respect of any Aircraft, any Airframe, any Engine
or any Part;

 

(h)           all moneys and securities now or hereafter paid or deposited or
required to be paid or deposited to or with the Agent by or for the account of
the Borrower pursuant to any term of this Agreement, any other Loan Document, or
any Bank Product Agreement, and held or required to be held by the Agent
hereunder or thereunder;

 

(i)            all property that may from time to time hereafter be expressly
subjected to the Lien of this Agreement;

 

(j)            all insurance policies (including the proceeds thereof) with
respect to any Aircraft, any Airframe, any Engine or any Part required to be
maintained by the Borrower under Section 3.3(k) hereof;

 

(k)           to the extent related to any of the foregoing or consisting of or
acquired with proceeds of any of the foregoing, all accounts, goods, inventory,
equipment, general intangibles (including software and payment intangibles),
documents, promissory notes and other instruments, chattel paper (including
electronic chattel paper and tangible chattel paper), investment property,
deposit accounts, commercial tort claims, letters of credit, letter of credit
rights and contract rights, if any, of the Borrower; and

 

(l)            all proceeds and products of the foregoing.

 

TO HAVE AND TO HOLD all and singular the Collateral unto the Agent, its
permitted successors and assigns, forever, upon the terms and trusts herein set
forth, for the benefit, security and protection of the Agent, for the benefit of
the Lender Group and the Bank Product Providers, and for the uses and purposes
and subject to the terms and provisions set forth in this Agreement.

 

Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include: (i) any rights or interest in any contract,
lease, permit, license, or license agreement described above (other than any
such contract, lease, permit, license, or license agreement described in clause
(b) above) of Borrower if under the terms of such contract, lease, permit,
license, or license agreement, or applicable law with respect thereto, the grant
of a security interest or lien therein is prohibited as a matter of law or under
the

 

4

--------------------------------------------------------------------------------


 

terms of such contract, lease, permit, license, or license agreement (provided,
that, (A) the foregoing exclusions shall in no way be construed (1) to apply to
the extent that any described prohibition or restriction is unenforceable or
ineffective under Section 9-406, 9-407, 9-408, or 9-409 of the Code or other
applicable law, or (2) to apply to the extent that any consent or waiver has
been obtained that would permit Agent’s security interest or lien
notwithstanding the prohibition or restriction in such contract, lease, permit,
license, or license agreement and (B) the foregoing exclusions shall in no way
be construed to limit, impair, or otherwise affect any of Agent’s continuing
security interests in and liens upon any rights or interests of Borrower in or
to (1) monies due or to become due under or in connection with any described
contract, lease, permit, license, license agreement, or the other Collateral, or
(2) any proceeds from the collection, sale, license, lease, or other
dispositions of any such contract, lease, permit, license, license agreement, or
the other Collateral or (ii) the New Zealand Interchange Agreement.

 

The Borrower does hereby constitute and appoint the Agent the true and lawful
attorney of the Borrower, irrevocably, for good and valuable consideration with
full power of substitution, which appointment is coupled with an interest, with
full power (in the name of the Borrower or otherwise) to ask for, require,
demand, receive, sue for, compound and give acquittance for any and all moneys
and claims for moneys due and to become due under or arising out of all property
(in each case including insurance and requisition proceeds) which now or
hereafter constitutes part of the Collateral, to endorse any checks or other
instruments or orders in connection therewith and to file any claims or to take
any action or to institute any proceeding which the Agent may deem to be
necessary or advisable in the premises as fully as the Borrower itself could do;
provided that the Agent shall not exercise any such rights except during the
continuance of an Event of Default.  Without limiting the foregoing provisions,
during the continuance of any Event of Default but subject to the terms hereof
and any mandatory requirements of applicable law, the Agent shall have the right
under such power of attorney, but no obligation, in its discretion to file any
claim or to take any other action or proceedings, either in its own name or in
the name of the Borrower or otherwise, which the Agent may reasonably deem
necessary or appropriate to protect and preserve the right, title and interest
of the Agent in and to the security intended to be afforded hereby.

 

The Borrower agrees that at any time and from time to time, upon the written
request of the Agent, the Borrower will, at its cost and expense, promptly and
duly execute and deliver or cause to be duly executed and delivered any and all
such further instruments and documents (including legal opinions reasonably
requested by Agent), and do such further acts and things, including filings,
recordations, registrations, and similar actions under the UCC, with the FAA,
with the International Registry, or any other registry with respect to any
Aircraft or any Engine, as the Agent may reasonably deem desirable in obtaining
the full benefits of the security interest and assignment hereunder and of the
rights and powers herein granted.

 

The Borrower does hereby warrant and represent that it has not granted a
security interest in or assigned or pledged, or sold, transferred, leased, or
otherwise disposed of, and hereby covenants that it will not (i) grant a
security interest in, assign or pledge, or sell, transfer, lease or otherwise
dispose of, so long as the Lien of this Agreement has not been discharged in
accordance with the terms hereof, except as permitted under the Credit
Agreement, any of its rights, titles or interests in the Collateral to any
Person other than the Agent, and (ii) except as provided hereunder, or in each
case so long as no Event of Default is in existence and in each case solely
except in a manner that does not materially adversely affect the Agent, the
other members of the Lender Group, or the Bank Product Providers, enter into any
agreement amending or supplementing any agreement assigned or pledged pursuant
to Section 2.1(c) or (g) hereunder or execute any waiver or modification of, or
consent under, the terms of, or exercise any rights, powers or privileges under,
any agreement assigned or pledged pursuant to Section 2.1(c) or (g) hereunder,
or settle or compromise any claim arising under any agreement assigned or
pledged hereunder, submit or consent to the submission of any dispute,
difference or other matter arising under or in respect of any agreement assigned
or pledged pursuant to Section 2.1(c) or (g) hereunder, or to arbitration
thereunder.

 

It is hereby further agreed that any and all property described or referred to
in the granting clause hereof (subject to the limitations in this Section 2.1)
which is hereafter acquired by the Borrower shall

 

5

--------------------------------------------------------------------------------


 

ipso facto, and without any other conveyance, assignment or act on the part of
the Borrower or the Agent, become and be subject to the Lien herein granted as
fully and completely as though specifically described herein.

 

SECTION 3.           COVENANTS OF THE BORROWER

 

Section 3.1             Liens and Legal Opinions.

 

(A)          The Borrower shall not directly or indirectly create, incur, assume
or suffer to exist any Lien on or International Interest against or with respect
to any Aircraft, any Airframe, any Engine or any Part or title thereto or any
interest therein except for Permitted Liens. The Borrower shall promptly, at its
own expense, take such action as may be necessary to duly discharge (by bonding
or otherwise) any Lien other than a Permitted Lien arising at any time.

 

(B)           Promptly following the execution and delivery of this Agreement
the Borrower shall furnish an opinion of: qualified FAA counsel, in form and
substance reasonably satisfactory to Agent, that (i) this Agreement is in
recordable form, (ii) this Agreement has been filed for recordation with the FAA
in accordance with the Federal Aviation Act and creates a duly perfected first
priority security interest in favor of the Agent, for the benefit of the Lender
Group and the Bank Product Providers, in the portion of the Collateral for which
a security interest can be perfected by such filing with the FAA in favor of
Agent, and no other Liens are of record with the FAA with respect to the
Collateral, and (iii) the International Interests granted in each Aircraft (and
each of the applicable Engines) under this Agreement have been registered as
International Interests with the International Registry in accordance with the
Cape Town Treaty and there are no other International Interests registered with
the International Registry in any such Aircraft (or any such applicable Engines)
(and the Borrower shall have furnished to Agent a “priority search certificate”
from the International Registry confirming the foregoing), and covering such
other matters as the Agent shall reasonably request.  Promptly after this
Agreement has been recorded by the FAA, the Borrower shall deliver to the Agent
an opinion of such counsel, in form and substance reasonably acceptable to the
Agent, as to the due recordation thereof by the FAA.

 

Section 3.2             Possession.

 

The Borrower shall not lease, or otherwise in any manner deliver, relinquish or
transfer possession of any Airframe or any Engine to any Person or install any
Engine, or permit any Engine to be installed, on an airframe other than the
Airframes, without the prior consent of the Agent, which consent may be withheld
in its sole discretion, provided, however, that so long as (A) no Event of
Default shall have occurred and be continuing or would result therefrom, and
(B) all approvals, consents or authorizations required from the Aeronautical
Authority in connection with any such lease or such delivery, transfer or
relinquishment of possession have been obtained and remain in full force and
effect, the Borrower (or, except in the case of clause (ix) below, any Permitted
Lessee) may, without the prior consent of the Agent:

 

(i)            enter into a charter or Wet Lease or other similar arrangement
under which the Borrower (or such Permitted Lessee) has operational control of
any Airframes and any Engines installed thereon in the course of the Borrower’s
(or such Permitted Lessee’s) business (which shall not be considered a transfer
of possession hereunder), provided that the Borrower’s obligations under this
Agreement and such Permitted Lessee’s obligations under the relevant Permitted
Lease shall continue in full force and effect notwithstanding any such charter
or Wet Lease or other similar arrangement;

 

(ii)           deliver possession of any Airframe or any Engine or any Part to
the manufacturer thereof or to any FAA certified organization for testing,
service, repair, maintenance, overhaul work or other similar purposes or for
alterations or modifications or additions required or permitted by the terms of
this Agreement or the Credit Agreement;

 

6

--------------------------------------------------------------------------------


 

(iii)          subject any Airframes and any Engines installed thereon to
interchange agreements (provided that (x) any such interchange agreement with
respect to any Airframe shall not result in the Borrower (or a Permitted Lessee)
being out of possession of such Airframe for a period of more than two
(2) consecutive days at any one time; (y) such interchange agreement is entered
into with a Permitted Lessee; and (z) the party to such interchange agreement is
not then subject to a proceeding or final order under applicable bankruptcy,
insolvency or reorganization laws on the date such interchange agreement is
entered into) or any Engine to interchange or pooling agreements or arrangements
which are applicable to other similar property owned by or leased to the
Borrower (or such Permitted Lessee) and are entered into by the Borrower (or
such Permitted Lessee) in the course of its airline business with any air
carrier, provided that (A) no such agreement or arrangement shall under any
circumstances result in, contemplate or require the transfer of title to the any
Aircraft, any Airframe or any Engine or any effect upon the Agent’s first
priority Lien thereon and (B) if the Lien of this Agreement shall nevertheless
be adversely affected under any such agreement or arrangement, such circumstance
shall be deemed to be an Event of Loss with respect to such Engine and the
Borrower shall comply with Section 3.4 hereof in respect thereof;

 

(iv)          install an Engine on an airframe owned by the Borrower (or such
Permitted Lessee) free and clear of all Liens except (A) Permitted Liens,
(B) those which apply only to the engines (other than the Engines), appliances,
parts, instruments, appurtenances, accessories, furnishings and other equipment
(other than Parts) installed on such airframe, and (C) those created by the
rights of other air carriers under interchange or pooling agreements or other
arrangements customary in the airline industry which do not contemplate, permit
or require the transfer of title to such airframe or engines installed thereon;

 

(v)           install an Engine on an airframe, leased to the Borrower (or such
Permitted Lessee) or purchased by the Borrower (or such Permitted Lessee)
subject to a conditional sale or other security agreement, but only if (A) such
airframe is free and clear of all Liens, except (i) the rights of the parties to
such lease, or any such secured financing arrangement, covering such airframe
and (ii) Liens of the type permitted by Section 3.2(iv) and (B) Borrower (or
such Permitted Lessee) shall have received from the lessor, mortgagee, secured
party or conditional seller, in respect of such airframe, a written agreement
(which may be a copy of the lease, mortgage, security agreement, conditional
sale or other agreement covering such airframe), whereby such Person agrees that
it will not acquire or claim any right, title or interest in, or Lien on, such
Engine by reason of such Engine being installed on such airframe at any time
while such Engine is subject to this Agreement (or, in the case of such
Permitted Lessee, the relevant Permitted Lease);

 

(vi)          install an Engine on an airframe, owned by the Borrower (or such
Permitted Lessee), leased by the Borrower (or such Permitted Lessee) or
purchased by the Borrower (or such Permitted Lessee) subject to a conditional
sale or other security agreement under circumstances where neither clause
(iv) nor clause (v) above is applicable, provided that any such installation (so
long as the same shall be continuing) shall be deemed an Event of Loss with
respect to such Engine and the Borrower shall comply with Section 3.4(h) hereof;

 

(vii)         transfer possession of any Airframe or any Engine to the United
States of America or any instrumentality thereof pursuant to the Civil Reserve
Air Fleet Program (as established and administered pursuant to Executive Order
11490, as amended, as superseded by United States Executive Order No. 12656) or
any similar or substitute program (“CRAF Program”), in which event Borrower (or
such Permitted Lessee) shall promptly notify Agent in writing of any such
transfer of possession and, in the case of any transfer pursuant to the CRAF
Program, in such notification shall identify by name, address and telephone
numbers the Contracting Office Representatives of the Military Airlift Command
of the United States Air Force to whom notices must be given and to whom
requests or claims must be made to the extent applicable under the CRAF Program;

 

(viii)        transfer possession of any Airframe or any Engine to the United
States of America when required by Applicable Law (it being understood that
nothing in this clause (viii) shall relieve the

 

7

--------------------------------------------------------------------------------


 

Borrower from its obligations under Section 3.4(a) if such transfer becomes an
Event of Loss), in which event Borrower shall promptly notify Agent in writing
of any such transfer of possession;

 

(ix)           subject to the provisions of this Section 3.2, enter into a lease
with respect to any Engine or any Airframe and any of the Engines or engines
then installed on any Airframe with any Permitted Lessee, if (A) Borrower shall
provide written notice to Agent at least 10 days prior to entering into any such
lease, (B) in any such case, the Permitted Lessee under such lease is not
subject to a proceeding or final order under applicable bankruptcy, insolvency
or reorganization laws on the date such lease is entered into, (C) in the event
that the Permitted Lessee under such lease is a foreign air carrier or Person
based in a country other than the United States, the United States maintains
normal diplomatic relations with the country in which such proposed Permitted
Lessee is principally based at the time such lease is entered into and (D) in
the event that the Permitted Lessee under such lease is a foreign air carrier or
Person based in a country other than the United States, each of the following
shall be true and correct and prior to the effectiveness of such lease Agent
shall have received an opinion (in form and substance reasonably acceptable to
Agent) of counsel to Borrower (reasonably acceptable to Agent) in such
jurisdiction to the effect that (I) the terms of the proposed lease will be
legal, valid, binding and (subject to customary exceptions, including applicable
bankruptcy, reorganization, or similar laws affecting creditors’ rights
generally) enforceable against the proposed Permitted Lessee in the country in
which the proposed Permitted Lessee is principally based, (II) there exist no
possessory rights in favor of the Permitted Lessee under such lease or other
third party (including any Government Entity) under the laws of such Permitted
Lessee’s country of domicile that would, upon bankruptcy or insolvency of or
other default by the Borrower and assuming that at such time such Permitted
Lessee is not insolvent or bankrupt, prevent the repossession of any Aircraft in
accordance with and when permitted by the terms of Section 4.1 upon the exercise
by Agent of its remedies under Section 4.1, (III) the laws of such Permitted
Lessee’s country of domicile require fair compensation by the government of such
jurisdiction payable in currency freely convertible into Dollars for the loss of
use of or title to such Engine or such Airframe in the event of the requisition
by such government of such use or title (it being understood that in the event
such opinion cannot be given in a form reasonably satisfactory to Agent, such
opinion will be waived if insurance reasonably satisfactory to Agent and the
Required Lenders is provided to cover such requisition), (IV) the laws of such
Permitted Lessee’s country of domicile would give recognition to the Lien of
this Agreement upon such Engine(s) or Airframe(s), (V) all filings, if any,
required to be made in such jurisdiction in connection with the execution of
such lease in order to protect the interest of Agent in such Engine(s) or
Airframe(s) have been made, (VI) it is not necessary for Agent or any Lender to
register or qualify to do business in such jurisdiction, if not already so
registered or qualified, as a result, in whole or in part, of the proposed
lease, (VII) the agreement of such Permitted Lessee that its rights under the
lease are subject and subordinate to all the terms of this Agreement is
enforceable against such Permitted Lessee under Applicable Law of such country,
(VIII) there is no tort liability against a secured lender or agent thereof not
in possession or operational control of aircraft in such country more onerous
than under the laws of the United States or any state thereof (it being agreed
that in the event such opinion cannot be given in a form reasonably satisfactory
to Agent, such opinion will be waived if insurance reasonably satisfactory to
Agent and the Required Lenders is provided to cover the risk of such tort
liability), (IX) that all necessary governmental approvals required for such
Engine(s) or Airframe(s) to be imported and, to the extent reasonably
obtainable, exported from the applicable country of domicile upon repossession
of such leased Engine(s) or Airframe(s) by the Agent (and the Borrower as
lessor) have been obtained and any exchange permits necessary to allow all
payments of rent and other payments under any lease assigned to the Agent
hereunder are in full force and effect, (X) Permitted Lessee shall not be
eligible to assert or effectively waive any right to sovereign immunity; and
(XI) to such further effect with respect to all matters reasonably requested by
Agent or any Lender;

 

provided that (1) the rights of any transferee who receives possession by reason
of a transfer permitted by this Section 3.2 (other than by a transfer of an
Engine which is deemed an Event of Loss) shall be subject and subordinate to all
the terms of this Agreement; (2) the Borrower shall remain primarily liable
hereunder for the performance of all the terms and conditions of this Agreement
and all of the terms and conditions of this Agreement, the other applicable Loan
Documents, and the Bank Product Agreements shall remain in effect; (3) no lease
or transfer of possession otherwise in compliance with this Section 3.2 shall
(A) result in any

 

8

--------------------------------------------------------------------------------


 

registration or re-registration of any Aircraft or the maintenance, operation or
use thereof except in compliance with Sections 3.3(c), (d) and (f), provided
further, that in the case of a lease to a Permitted Lessee that is a “foreign
air carrier” under and as defined in the FAA Regulations permitted pursuant to
Section 3.2(ix), Borrower may cause such Aircraft to be registered in accordance
with Section 3.3(b) below with the applicable aviation authority of such
Permitted Lessee in the event that such Permitted Lessee is organized under and
based in a country listed on Schedule 2 other than the United States and such
registration is required by the applicable laws or regulations of such country
or (B) permit any action not permitted to the Borrower hereunder; (4) if any
such lease or transfer of possession shall, in the reasonable opinion of any
Lender, result in any risk of adverse tax consequences to such Lender, the
Borrower shall, prior to entering into the same, provide an indemnity
satisfactory in form and substance to such Lender against any such adverse tax
consequences; (5) the Borrower shall provide evidence reasonably satisfactory to
Agent and each Lender that the insurance required by Section 3.3(k) remains in
effect and of such additional insurance as Agent may reasonably request and for
the purpose of the Agent’s and the Lenders’ review of such insurance
requirements, the Borrower shall, at least five (5) days prior to the date of
any lease permitted under this Section 3.2, provide to Agent and each Lender,
forms of the broker’s report and insurance certificates required by
Section 3.3(k)(vi); (6) all necessary documents shall have been duly filed or
recorded in applicable public offices as may be required to preserve the Lien of
this Agreement upon the Airframes and Engines; and (7) Borrower shall reimburse
Agent and each Lender, on an After Tax Basis, for all of its reasonable
out-of-pocket expenses (including, without limitation, registration and filing
fees, notary fees, and fees and disbursements of counsel) in connection with any
such lease or transfer.

 

In the case of any lease permitted under this Section 3.2, the Borrower will
include in such lease appropriate provisions which (a) make such lease expressly
subject and subordinate to all of the terms of this Agreement, including the
rights of the Agent to avoid such lease in the exercise of its rights to
repossession of the Airframes and Engines hereunder and thereunder;
(b) expressly prohibit any subleasing of the Airframes and Engines; (c) require
that the Airframes and Engines be maintained in accordance with a Maintenance
Program; (d) require the Permitted Lessee to comply with the terms of
Section 3.3(k) hereof; (e) require that the Airframes and Engines be used in
accordance with the limitations applicable to the Borrower’s possession and use
provided in this Agreement, (f) as to the maintenance, operation, possession and
inspection of any Aircraft, are the same in all material respects as the
applicable provisions of this Agreement, and (g) complies with clause (e) of
Section 4.5.

 

Borrower agrees to assign, as collateral security for the Secured Obligations,
each such lease to the Agent, which collateral assignment shall be effected
pursuant to the filing of a financing statement against Borrower and such
filings with the FAA, the International Registry and the country of registration
of the applicable Aircraft if not the United States as provided in
Section 3.3(b) below as the Agent may request.  With respect to each lease which
has a term (including possible renewal and extension periods) of more than one
year or involves a re-registration of the applicable Aircraft, (i) such
collateral assignment shall be effected pursuant to an agreement (including a
consent from the Lessee to such assignment) in form and substance reasonably
satisfactory to the Agent and which agreement shall be accompanied by such legal
opinions, certificates and financing statements relating to the perfection of
such collateral assignment as may be reasonably requested by the Agent; and
(ii) such lease shall provide that all payments due thereunder shall be paid to
Borrower unless and until notice has been provided by the Agent to the lessee of
such lease of the occurrence of an Event of Default, at which time all rental
payments shall be made by Lessee to Agent.

 

With respect to any lease to which the Cape Town Treaty is applicable as
provided in Article 3 of the Cape Town Treaty (whether in respect of both the
applicable Airframe and an Engine or only the applicable Airframe), (A) Borrower
agrees to have registered with the International Registry (i) first, the
International Interest vested in Borrower as lessor under the Lease, and
(ii) second, a collateral assignment by Borrower of such International Interest
attributable to such lease and (B) Borrower shall have received a favorable
opinion of counsel (which counsel and opinion are reasonably satisfactory to the
Agent), and a supporting priority search certificate issued by the International
Registry, regarding such registrations.  The Agent agrees that with respect to
any lease collaterally assigned to the Agent as provided herein, upon
termination of such lease, the

 

9

--------------------------------------------------------------------------------


 

Agent shall assign or consent to the assignment of the International Interest,
if any, attributable to such lease to Borrower.

 

Section 3.3             Registration and Operation.

 

(a)           Registration and Recordation.  Each Aircraft shall be duly
registered in the name of the Borrower under the Transportation Code or as
otherwise permitted under Section 3.3(b), and, to the extent applicable, on the
International Registry, at all times; provided that the Agent shall execute and
deliver all such documents as the Borrower may reasonably request for the
purpose of effecting, continuing or (as provided in this Section 3.3(a))
changing such registration.  Unless the Lien of this Agreement has been
discharged, Borrower shall also cause this Agreement to be duly recorded and at
all times maintained of record on such registries as a first-priority perfected
mortgage on each Aircraft, each Airframe, and each of the Engines.

 

(b)           Re-Registration.  Notwithstanding the registration requirements of
Section 3.3(a) , the Borrower shall have the right, at any time so long as no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, and at the Borrower’s cost, to request with at least 30 days’
prior written notice, a change in the registration of an Aircraft to any country
with which the United States maintains normal diplomatic relations as of such
proposed date of re-registration and which is listed on Schedule 2 hereto.  Any
such re-registration of such Aircraft shall be in connection with the leasing by
the Borrower of such Aircraft to a Permitted Lessee that is a “foreign air
carrier” under and as defined in the FAA Regulations domiciled in such
jurisdiction and in accordance with the provisions of this Agreement.  The Agent
agrees to cooperate in good faith with Borrower, at the Borrower’s cost, in
effecting such permitted re-registration; provided that prior to any such change
in the country of registry of such Aircraft, the Agent shall have received
evidence satisfactory in its judgment, acting reasonably, which evidence may be
established by means of legal opinions reasonably satisfactory to the Agent from
counsel of recognized reputation satisfactory to the Agent and qualified under
the laws of the relevant jurisdiction, certificates of insurance, officer’s
certificates and/or other means requested by or acceptable to the Agent, that:

 

(i)            such country would provide substantially equivalent (both as a
matter of law and practice) rights and remedies for mortgagees in similar
transactions as provided under the laws of United States, including with respect
to repossession of such Aircraft and the sale, leasing or other disposition of
such Aircraft (it being understood that, in the absence of restrictions similar
to those imposed under §§ 362 and 363 of the Bankruptcy Code, rights and
remedies similar to those available under § 1110 of the Bankruptcy Code are not
required);

 

(ii)           after giving effect to such change in registration, Borrower’s
ownership interest in such Aircraft shall be reflected in the aviation and
 other applicable registers of the jurisdiction of registration to the extent
permitted by applicable law and shall be recognized under the laws of such
jurisdiction, and all filings, recordings or other action necessary, reasonably
advisable or customary for secured aircraft lenders to effect or protect the
same have been or are in the process of being accomplished;

 

(iii)          after giving effect to such change in registration, the
obligations of Borrower, and the rights and remedies of the Agent under this
Agreement, shall remain valid, binding and enforceable under the laws of the
jurisdiction to which the laws of the jurisdiction of registry would apply as
the applicable governing law in respect of such rights and remedies; provided
that opinions of counsel addressing this provision may be subject, with respect
to the enforceability of remedies, to customary exceptions relating to
insolvency or bankruptcy, general principles of equity, or other similar matters
which do not hinder the Agent’s ability to enforce its rights or remedies under
this Agreement in any manner greater

 

10

--------------------------------------------------------------------------------


 

than would have been the case had such Aircraft been registered in the United
States and, if such jurisdiction has restrictions similar to those imposed under
§§ 362 and 363 of the Bankruptcy Code, entitled to the benefits of §1110 of the
Bankruptcy Code;

 

(iv)          after giving effect to such change in registration, the Security
Interest and Lien of this Agreement in such Aircraft and the lease thereof shall
be reflected in the aviation and other applicable registers of the jurisdiction
of registration (and the International Registry) to the maximum extent permitted
by applicable law and shall be recognized under the laws of such jurisdiction
and will continue as a valid and duly perfected first priority security interest
under the laws of such jurisdiction (offering substantially the same or better
level of protection, rights and remedies as compared to a registered United
States aircraft mortgage in the form and substance of this Agreement and, if
such jurisdiction has restrictions similar to those imposed under §§ 362 and 363
of the Bankruptcy Code, entitled to the benefits of §1110 of the Bankruptcy
Code), and all filings, recordings or other action necessary, reasonably
advisable or customary for secured aircraft lenders (including the filing or
recordation of an ancillary security agreement as provided below) to effect or
protect the same have been or are in the process of being accomplished;

 

(v)           it is not necessary, solely as a consequence of such change in
registration and without giving effect to any other activity of the Agent, any
other member of the Lender Group, or any Bank Product Provider, for such Person
to qualify to do business in such jurisdiction;

 

(vi)          (without limiting Borrower’s obligation to provide insurance
reasonably acceptable to the Agent covering the repossession risks and the risk
of requisition of use or title of such Aircraft by the government of such
jurisdiction so long as such Aircraft is registered under the laws of such
jurisdiction) the laws of such jurisdiction require fair compensation by the
government of such jurisdiction payable in currency freely convertible into
Dollars for the loss of use or title of such Aircraft in the event of the
requisition by such government of such use or title;

 

(vii)         after giving effect to such change in registration, the insurance
requirements of Section 3.3(k) are satisfied in respect of such Aircraft;

 

(viii)        any exchange permits necessary to remit rent and other payments,
including the payment of insurance proceeds and other Event of Loss payments,
provided for under the related lease shall be in full force and effect;

 

(ix)           after giving effect to such change in registration, the original
indemnities in favor of the Lenders and the Agent under the Credit Agreement and
this Agreement afford each such party substantially the same or better
protection as provided prior to such change of registry;

 

(x)            that any import and (unless the Borrower shall have provided
insurance reasonably acceptable to the Agent covering the risk of the government
of such jurisdiction preventing the export of such Aircraft out of such
jurisdiction so long as such Aircraft is registered under the laws of such
jurisdiction) export permits or licenses necessary, reasonably advisable, or
customarily requested by secured aircraft lenders to take such Aircraft into or
out of such jurisdiction shall be in full force and effect;

 

11

--------------------------------------------------------------------------------

 

 

(xi)           if the same is necessary or advisable in order to effect a
de-registration of such Aircraft, the Agent, as assignee of the Borrower, shall
have obtained a de-registration power of attorney and, if applicable, an
Irrevocable De-Registration and Export Request Authorization under the Cape Town
Convention, in form and substance reasonably acceptable to the Agent, in respect
of such Aircraft from the lessee and the Borrower and the Borrower and the
lessee shall have complied with Section 4.5(e);

 

(xii)          such Aircraft shall have been duly certified as to type and
airworthiness by the appropriate aviation authority;

 

(xiii)         any value added tax, customs duty, tariff or similar governmental
charge relating to the change in jurisdiction or registration of such Aircraft,
or the import thereof, shall have been paid or adequately provided for by the
Borrower to the reasonable satisfaction of the Agent;

 

(xiv)        such new country of registry imposes (or the lessee has adopted and
is required under the lease to follow) aircraft maintenance standards and
airworthiness standards not materially different, in the reasonable judgment of
the Agent, from those of the FAA;

 

(xv)         the law of such new country of registry does not impose greater
tort (including strict) liability on a secured party or lender in respect of the
aircraft when not in operational control thereof than under U.S. law;

 

(xvi)        the laws of such new country of registry do not provide Borrower or
the lessee possessory rights which would upon the Borrower’s or lessee’s
bankruptcy, reorganization or insolvency or a Default or Event of Default
hereunder, or default under the applicable lease or other contractual
obligations, prevent the repossession, return, deregistration and the re-export
of such Aircraft to the Agent in the United States in accordance with the terms
of this Agreement in any manner greater than would have been the case had such
Aircraft been registered in the United States (it being understood that in the
absence of restrictions similar to those imposed under §§ 362 and 363 of the
Bankruptcy Code, rights and remedies similar to those under § 1110 of the
Bankruptcy Code shall not be required);

 

(xvii)       the lease complies with Section 3.2;

 

(xviii)      such actions as required elsewhere under this Agreement in
connection therewith shall have been accomplished; and

 

(xvix)       Agent shall have received such evidence with respect to such other
matters as the Agent may request that are necessary, reasonably advisable, or
customary for aircraft secured lenders.

 

All reasonable costs and expenses (including reasonable legal fees and expenses)
of the Agent and each other member of the Lender Group incurred in connection
with any such re-registration shall be paid or reimbursed on an after-tax basis
by the Borrower.  Such costs and expenses, to the extent incurred, shall include
the following:  (w) the fees and disbursements of United States counsel to the
Agent and to each other member of the Lender Group and of counsel to the Agent
and to each other member of the Lender Group in the country of registry;
(x) notarization, translation, filing or recordation fees, taxes or similar
payments incurred in connection with the registration of such Aircraft,
registration of this Agreement or an ancillary local law mortgage or security
agreement and the creation and perfection of the security interests

 

12

--------------------------------------------------------------------------------


 

herein and therein; (y) any costs and expenses incurred in connection with any
UCC filings or other filings necessary to continue in the United States or any
other applicable jurisdiction the perfection of the security interests herein
and in such Aircraft and other Collateral; and (z) any other costs, expenses or
taxes, whether initial or continuing, incurred by the Agent or the Lender Group
as a result of the registration of such Aircraft, or the creation of the
security interest therein, under the country of registry.

 

In addition to the above, prior to any such re-registration, the Agent shall
have received assurances, reasonably satisfactory to it, to the effect that
(A) the insurance provisions of this Agreement will have been complied with
after giving effect to such change of registry, (B) the original indemnities
(and any additional indemnities for which the Borrower is then willing to enter
into a binding agreement to indemnify) in favor of the Agent, the Lender Group,
and the Bank Product Providers under the Credit Agreement afford each such party
substantially the same protection as provided prior to such change of registry,
and (C) such change will not result in the imposition of, or increase in the
amount of, any Tax for which the Borrower is not required to indemnify, or is
not then willing to enter into a binding agreement to indemnify, the Agent, the
Lender Group, or the Bank Product Providers.

 

After any such re-registration, the Borrower shall, at its cost and to the
extent permitted by the laws of such country, continue to cause the interests of
the Agent in such Aircraft and the other Collateral to be duly registered or
recorded under the laws of such country and at all times thereafter to remain so
duly registered or recorded unless and until changed as provided herein, and
shall cause to be done at all times all other acts (including the filing,
recording and delivery of any document or instrument and the payment of any sum)
necessary, reasonably advisable or customary for secured aircraft lenders in
such country, in order to maintain the Agent’s interest in and to such Aircraft
or such lease or other collateral as against the Borrower, any Permitted Lessee
or any third parties in such jurisdiction.

 

In furtherance of the foregoing, the Borrower shall, if necessary, reasonably
advisable or customary for aircraft secured lenders or as requested by Agent,
execute, deliver, notarize, legalize, register and record, at the Borrower’s
expense, a security agreement or mortgage governed by the law and in the
language of such jurisdiction of registry.  Any such ancillary security
agreement shall be deemed to be a supplement to this Agreement, with both this 
Agreement and such ancillary security agreement being interpreted to the maximum
extent possible in a manner that is consistent with the provisions hereof and
the other Loan Documents.  Inconsistencies between such ancillary security
agreement, this Agreement and any other Loan Document shall be reconciled so
that terms and conditions in one agreement but not in the other are deemed to be
additional, and not inconsistent, terms and conditions; provided, however, that
in the event of a direct irreconcilable conflict between the two agreements,
this Agreement shall control.

 

(c)           Markings.  If permitted by Applicable Law, on or reasonably
promptly after the delivery of this Agreement for each Airframe, Borrower will
cause to be affixed to, and maintained in, the cockpit of such Airframe, in a
clearly visible location, and in a visible location on each Engine, a placard of
a reasonable size and shape bearing the legend, in English, set forth below:

 

Mortgaged to



Wells Fargo Capital Finance, Inc.,

 

as Agent

 

Such placard may be removed temporarily, if necessary, in the course of
maintenance of such Airframe or such Engine, as the case may be.  If such
placard is damaged or becomes illegible, Borrower shall promptly replace it with
a placard complying with the requirements of this Section 3.3(c).

 

13

--------------------------------------------------------------------------------


 

(d)           Compliance With Laws.  The Borrower shall not permit any Airframe
or any Engine to be used or operated in any material respect in violation of any
Applicable Law or in violation of any airworthiness certificate, license or
registration relating to such Aircraft or such Engines issued by any competent
governmental authority, unless (i) the validity thereof is being contested in
good faith and by appropriate proceedings which do not involve a danger (other
than a de minimis danger) of the sale, forfeiture or loss of such Airframe or
such Engine or the Lien of this Agreement thereupon, any risk of criminal
liability or any material risk of civil liability against Agent, any other
member of the Lender Group, or any Bank Product Provider, or (ii) it is not
possible for the Borrower (or a Permitted Lessee) to comply with the Laws of a
jurisdiction other than the United States because of a conflict with the
Applicable Laws of the United States.

 

(e)           Operation.  Except as otherwise expressly provided herein, the
Borrower (and any Permitted Lessee) shall be entitled to operate, use, locate,
employ or otherwise utilize or not utilize the Airframes, Engines and Parts in
any lawful manner or place in accordance with the Borrower’s (or such Permitted
Lessee’s) business judgment.  The Borrower shall not operate, use or locate any
Airframe or any Engine, or suffer any Airframe or any Engine to be operated,
used or located (i) in any area excluded from coverage by any insurance required
by the terms of Section 3.3(k) hereof, except in the case of a requisition by
the United States of America where the Borrower obtains (and provides evidence
of) indemnity from the Government for the benefit of the Additional Insureds
against substantially the same risks and for at least the amounts of the
insurance required by Section 3.3(k) hereof covering such area, or (ii) unless
covered by war risk insurance, unless such Airframe or such Engine is operated
or used under contract with the Government under which contract the Government
assumes liability for substantially the same risks, on terms and conditions
reasonably acceptable to the Agent, in at least the same amounts as would be
covered by such insurance.

 

(f)            Information for Filings.  The Borrower shall promptly furnish to
Agent, any other member of the Lender Group, or any Bank Product Provider such
information as may be required to enable Agent, such member of the Lender Group,
or such Bank Product Provider timely to file any reports required to be filed by
it with any Government Entity because of, or in connection with, the interest of
Agent, such member of the Lender Group, or any Bank Product Provider in the
Aircraft, Airframes, or Engines, or any other part of the Collateral.

 

(g)           Maintenance.  The Borrower, at its own cost and expense, shall
service, repair, maintain, overhaul and test each Aircraft, each Airframe and
each Engine or cause the same to be done in accordance with (1)(i) a Maintenance
Program and (ii) maintenance standards required by the FAA, and shall keep or
cause to be kept each Aircraft, each Airframe and each Engine in as good
operating condition as where originally mortgaged hereunder and after giving
effect to the refurbishment contemplated to be financed hereby, ordinary wear
and tear excepted, and shall keep or cause to be kept each Aircraft, each
Airframe and each Engine in such operating condition as may be necessary to
enable the airworthiness certification of each Aircraft to be maintained in good
standing at all times under the applicable rules and regulations of the FAA,
except when all aircraft of the same type, model or series as the Airframes
(powered by engines of the same type as those with which the Airframes shall be
equipped at the time of grounding) have been grounded by the FAA, and (2) except
during periods when a Permitted Lease is in effect, the same standards Borrower
uses with respect to similar aircraft of similar size in its fleet operated
(whether owned or leased) by Borrower in similar circumstances and during any
period in which a Permitted Lease is in effect, the same standards the Permitted
Lessee uses with respect to similar aircraft of similar size in its fleet and
operated (whether owned or leased) by the Permitted Lessee in similar
circumstances.  Nothing herein shall be deemed to prevent the Borrower (or
Permitted Lessee) from taking any Aircraft out of service for maintenance or
modifications permitted hereunder or under the Credit Agreement or storage in
accordance with applicable FAA requirements and sound practice for such
storage.  The Borrower shall maintain or cause to be maintained all records,
logs and other documents required by the FAA to be maintained in respect of each
Aircraft in English.  Borrower further agrees that the Aircraft, Airframes and
Engines will be maintained, used, serviced, repaired, overhauled or inspected in
compliance with Applicable Law with respect to the maintenance of the Aircraft

 

14

--------------------------------------------------------------------------------


 

and compliance with each applicable airworthiness certificate, license and
registration relating to such Aircraft, Airframe or Engine issued by the FAA.

 

(h)           Replacement of Parts.

 

Except as otherwise provided in the proviso to the third sentence of
Section 3.3(j) or if an Airframe or an Engine to which a Part relates has
suffered an Event of Loss, the Borrower, at its own cost and expense, will (or
will cause a Permitted Lessee to), promptly replace all Parts that may from time
to time become worn out, lost, stolen, destroyed, seized, confiscated, damaged
beyond repair or permanently rendered unfit for use for any reason whatsoever. 
In addition, in the ordinary course of maintenance, service, repair, overhaul or
testing, the Borrower (or a Permitted Lessee), at its own cost and expense, may
remove any Parts, whether or not worn out, lost, stolen, destroyed, seized,
confiscated, damaged beyond repair or permanently rendered unfit for use,
provided that the Borrower (or such Permitted Lessee), at its own cost and
expense, shall, except as otherwise provided in the proviso to the third
sentence of Section 3.3(j), replace such Parts as promptly as practicable with
replacement Parts or temporary replacement parts as provided in
Section 3.3(i) hereof.  All replacement Parts shall be free and clear of all
Liens except for pooling arrangements to the extent permitted by
Section 3.3(i) and Permitted Liens and shall be in as good operating condition
as, and shall have a value and utility at least equal to, the Parts replaced
assuming such replaced Parts were in the condition and repair required to be
maintained by the terms hereof.

 

Except in respect of any Part that the Borrower may remove from an Airframe or
an Engine as provided in the proviso to the third sentence of Section 3.3(j) and
the fourth sentence of Section 3.3(j), all Parts at any time removed from an
Airframe or an Engine shall remain the property of the Borrower and subject to
this Agreement, no matter where located, until such time as such Parts shall be
replaced by Parts that have been incorporated or installed in or attached to an
Airframe or an Engine and that meet the requirements for replacement Parts
specified in the first paragraph of this Section 3.3(h).  Immediately upon any
replacement Part becoming incorporated or installed in or attached to an
Airframe or an Engine as provided in this Section 3.3(h), without further act,
(i) title to the replaced Part shall be free and clear of all rights of the
Agent and such Part shall no longer be deemed a Part hereunder; (ii) title to
such replacement Part shall thereupon vest in the Borrower; and (iii) such
replacement Part shall become subject to the Lien of this Agreement and be
deemed part of such Airframe or such Engine, as the case may be, for all
purposes hereof to the same extent as the Parts originally incorporated or
installed in or attached to such Airframe or such Engine.

 

(i)            Pooling of Parts.

 

Any Part removed from an Airframe or an Engine as provided in the first
paragraph of Section 3.3(h) may be subjected by the Borrower (or a Permitted
Lessee) to a pooling or parts leasing agreement or arrangement of a type
customary in the airline industry entered into in the ordinary course of the
Borrower’s (or such Permitted Lessee’s) business, provided the part replacing
such removed Part shall be incorporated or installed in or attached to an
Airframe or an Engine in accordance with Section 3.3(h) as promptly as
practicable after the removal of such removed Part.  In addition, any
replacement part when incorporated or installed in or attached to the any
Airframe or any Engine in accordance with Section 3.3(h) may be owned by another
airline or vendor as customary in the airline industry, subject to a pooling or
parts leasing arrangement, provided that the Borrower (or a Permitted Lessee),
at its expense as promptly thereafter as reasonably practicable, and in any
event, within one hundred eighty (180) days thereof, either (i) causes title to
such temporary replacement part to vest in the Borrower, subject to the Lien of
this Agreement in accordance with Section 3.3(h) and free and clear of all other
Liens except Permitted Liens, at which time such temporary replacement part
shall become a Part and become subject to this Agreement or (ii) replaces such
temporary replacement part by incorporating or installing in or attaching to
such Airframe or such Engine a further replacement Part owned by the Borrower
(or such Permitted Lessee) free and clear of all Liens except

 

15

--------------------------------------------------------------------------------


 

Permitted Liens and by causing such further replacement Part to become subject
to the Lien of this Agreement in accordance with Section 3.3(h).

 

(j)            Alterations, Modifications and Additions.

 

The Borrower, at its own expense, shall make (or cause to be made) alterations
and modifications in and additions to any Airframe and any Engine as may be
required to be made from time to time by Applicable Law and to meet applicable
standards of any airworthiness directives or any other standard of the FAA and
any mandatory service bulletins of the Manufacturer or the Engine Manufacturer
or in order to maintain the insurance required under Section 3.3(k) regardless
of upon whom such requirements are, by their terms, nominally imposed; provided
that the Borrower may, in good faith and by appropriate procedure, contest the
validity or application of any such standard in any reasonable manner which does
not adversely affect the interests of the Agent and does not involve any risk
(other than a de minimis risk) of sale, forfeiture or loss of any Aircraft, any
Airframe or any Engine, or the Lien of this Agreement thereupon, any material
risk of civil penalty or any risk of criminal liability being imposed on Agent,
any other member of the Lender Group, or any Bank Product Provider.  In
addition, the Borrower (or a Permitted Lessee), at its own expense, may from
time to time make or cause to be made such alterations and modifications in and
additions to any Airframe and any Engine as the Borrower (or such Permitted
Lessee) may deem desirable in the proper conduct of its business including,
without limitation, removal of Parts which Borrower (or such Permitted Lessee)
deems are obsolete or no longer suitable or appropriate for use in such
Aircraft, such Airframe or such Engine so long as the aggregate value of such
removed Parts (based on their value as of the date of execution of this
Agreement that includes hereunder such Airframe or such Engine to which such
Part (as of such date of execution) is attached does not exceed $500,000 during
the period from the date of execution of this Agreement until the Secured
Obligations are paid in full and all Commitments of Agent, the other members of
the Lender Group, and the Bank Product Providers are terminated, provided
further that no such alteration, modification or addition diminishes the value,
utility, estimated residual value (with respect to applicable Airframe only),
condition, remaining useful life or airworthiness of such Airframe or such
Engine below the value, utility, estimated residual value, condition, remaining
useful life or airworthiness thereof immediately prior to such alteration,
modification or addition, assuming such Airframe or such Engine was then in the
condition required to be maintained by the terms of this Agreement, except that
the value (but not the utility, estimated residual value, condition, remaining
useful life or airworthiness) of the Aircraft may be reduced by the value of
Parts which the Borrower (or such Permitted Lessee) has removed as permitted
above.  All Parts incorporated or installed in or attached or added to any
Airframe or any Engine as the result of any alteration, modification or addition
effected by the Borrower (or a Permitted Lessee) shall become the property of
the Borrower and, without further act, subject to the Lien of this Agreement and
shall be free and clear of any other Liens except Permitted Liens, provided that
the Borrower (or such Permitted Lessee) may remove any such Part from any
Airframe or any Engine if (i) such Part is in addition to, and not in
replacement of or in substitution for, any Part originally incorporated or
installed in or attached to such Airframe or such Engine at the time of delivery
thereof hereunder or any Part in replacement of, or in substitution for, any
such original Part, (ii) such Part is not required to be incorporated or
installed in or attached or added to such Airframe or such Engine pursuant to
the terms of Section 3.3(g) or the first sentence of this Section 3.3(j) or
pursuant to the terms of any insurance policies required to be carried hereunder
or under any Applicable Law and (iii) such Part can be removed from such
Airframe or such Engine without diminishing or impairing the value, condition,
utility, estimated residual value, remaining useful life or airworthiness which
such Airframe or such Engine would have had at the time of removal had such
alteration, modification or addition not been effected by the Borrower (or such
Permitted Lessee) assuming such Aircraft was otherwise maintained in the
condition required by this Agreement.  Upon the removal by the Borrower (or such
Permitted Lessee) of any such Part as above provided, title thereto shall,
without further act, remain in the Borrower (or such Permitted Lessee), free and
clear of all rights of the Agent and such Part shall no longer be deemed a
Part hereunder.

 

16

--------------------------------------------------------------------------------


 

(k)           Insurance.

 

(i)            General Aviation and Property Damage Insurance.

 

The Borrower shall, without expense to the Agent, any Lender, or any Bank
Product Provider, maintain or cause to be maintained in effect at all times with
independent insurers of internationally recognized reputation and
responsibility, and reasonably acceptable to the Agent and the Lenders, airline
general liability insurance (including, inter alia, aircraft third party,
passenger legal liability, property damage, general third party legal liability
and product liability coverage but excluding manufacturer’s product liability
coverage) with respect to each Aircraft in an amount not less than the greater
of (i) the amount which Borrower may carry from time to time on other similar
aircraft in its fleet (whether owned or leased) and (ii) the Minimum Liability
Amount; provided that an agreement of the Government, for the benefit of the
Additional Insureds, in form and substance reasonably acceptable to the Agent,
to insure against or indemnify for substantially the same risks to at least the
same amount shall satisfy the requirements of this Section 3.3(k)(i), provided
that on or prior to the date of such agreement, the Borrower shall provide Agent
with an Officer’s Certificate of the Borrower certifying that any such insurance
or indemnity provides protection no less favorable than insurance coverage that
would comply with this Section 3.3(k)(i).  Such insurance shall be of the type
usually carried by the Borrower with respect to similar aircraft and engines,
and covering risks of the kind customarily insured against by the Borrower.  In
addition, without limitation of the requirements of the preceding sentence (and
notwithstanding anything to the contrary contained in the preceding sentence),
the Borrower shall in all events maintain in effect, at all times war risk and
allied perils liability insurance in accordance with the London form AVN52C (as
in effect on September 1, 2001) or its equivalent form reasonably acceptable to
Agent (or an agreement of the Government in form and substance reasonably
acceptable to the Agent to insure against or indemnify for substantially the
same risks), from time to time, with respect to such Aircraft, (I) in an amount
not less than the greater of (x) the amount of war risk and allied perils
liability insurance from time to time applicable to similar aircraft owned or
operated by the Borrower and (y) $750,000,000 per occurrence, and
(II) maintained with the Government or independent insurers of internationally
recognized reputation and responsibility reasonably acceptable to the Agent and
the Lenders.

 

During any period that any Aircraft is grounded and not in operation, the
Borrower may, so long as the Borrower takes reasonable measures to protect such
Aircraft, modify the insurance required by this Section 3.3(k)(i) to modify the
amounts of general aviation liability insurance, the scope of the risks covered
and the type of insurance, in all circumstances to conform to such insurance as
is customary in the United States airlines industry for air carriers similarly
situated with the Borrower in respect of similar aircraft which are grounded,
not in operation, and stored or hangared, provided that in all instances,
(1) the amounts of coverage and scope of risk covered and the type of insurance
shall be at a minimum no less favorable than the insurance as from time to time
applicable to aircraft owned or leased by Borrower on the ground, not in
operation, and stored or hangared and (2) Borrower provides Agent with not less
than 30 days prior written notice of such modification.

 

(ii)           Insurance Against Loss or Damage to the Aircraft and Engines.

 

The Borrower shall, without expense to the Agent, any Lender, or any Bank
Product Provider, maintain or cause to be maintained in effect at all times with
insurers of internationally recognized reputation and responsibility, and
reasonably acceptable to the Agent and the Lenders agreed value, ground and
flight hull insurance (including insurance covering confiscation or requisition
by the jurisdiction of registration of each Aircraft if other than the United
States) covering each Aircraft for an amount at all times (even when an Aircraft
is grounded or in storage) not less than the amount of the Current Fair Market
Value of such Aircraft set forth in the most recent Borrowing Base Certificate
delivered under the Credit Agreement (the “Stipulated Loss Value”), provided
that, neither the Borrower nor any Permitted Lessee shall be required to
maintain flight aircraft hull insurance with respect to an Aircraft during any
period in which such Aircraft is grounded and properly stored or hangared (but
each such Person shall be required to maintain agreed value ground hull
insurance in an amount not less than the Stipulated Loss Value and on the other
terms required hereby).  Such

 

17

--------------------------------------------------------------------------------


 

insurance shall not provide insurers with a right to replace any Airframe or any
Engine with another airframe or Engine.  Such hull insurance or other personal
property insurance of the Borrower (or a Permitted Lessee) shall cover any and
all Engines or engines and Parts while not installed on an Airframe.  Such
insurance shall be of the type usually carried by the Borrower with respect to
similar aircraft and engines, and covering risks of the kind customarily insured
against by the Borrower.  An agreement by the Government, for the benefit of the
Additional Insureds, in a form and substance reasonably acceptable to the Agent,
to insure against or indemnify for substantially the same risks to at least the
same amount will satisfy any of the requirements of this Section 3.3(k)(ii),
provided that on or prior to the date of such agreement, the Borrower shall
provide Agent with an Officer’s Certificate of the Borrower certifying that any
such insurance or indemnity provides protection no less favorable than insurance
coverage that would comply with this Section 3.3(k)(ii).  Borrower (or any
Permitted Lessee) shall in any event maintain at all times, with independent
insurers of internationally recognized reputation and responsibility hull war
risks and allied perils insurance in accordance with the London form LSW555B or
its equivalent form reasonably acceptable to the Agent (or an agreement of the
Government to insure against or indemnify for substantially the same risks) from
time to time covering each Aircraft in an amount not less than the Stipulated
Loss Value for each such Aircraft.

 

(iii)          Additional Insureds; Loss Payment.

 

The Borrower shall cause all policies of insurance carried in accordance with
Section 3.3(k)(i) to name Agent, as agent for and on behalf of itself and the
other Additional Insureds, as additional insured.  All policies carried under
Section 3.3(k)(i) and Section 3.3(k)(ii) shall provide with respect to Agent, as
agent for and on behalf of itself and the other Additional Insureds, that
(i) none of their respective interests in such policies shall be invalidated by
any act or omission or breach of warranty or condition contained in such
policies by the Borrower or, in the case of any particular Additional Insured,
any other Additional Insured; (ii) no cancellation of coverage for any reason,
and no substantial change of coverage which adversely affects the interests of
any such Additional Insured, shall be effective as to such Additional Insured
until 30 days (or such lesser period as may be applicable in the case of any war
risk coverage) after issuance to Agent of written notice from the insurers 
(including via the Borrower’s insurance broker) of such cancellation or change;
(iii) they shall have no liability for premiums, commissions, calls, assessments
or advances with respect to such policies; (iv) such policies carried in
accordance with Section 3.3(k)(i) will be primary without any right of
contribution from any other insurance carried by such Additional Insureds;
(v) the insurers waive any rights of set-off, counterclaim, deduction or
subrogation against such Additional Insureds, but only to the same extent that
Borrower has waived its right of recovery against and/or agreed to indemnify the
Additional Insureds or otherwise agreed to be liable therefor; (vi) shall apply
worldwide and have only such territorial restrictions or limitations as may be
reasonably acceptable to Agent; and (vii) with respect to policies carried under
Section 3.3(k)(ii), shall contain a 50/50% Clause per Lloyd’s Aviation
Underwriter’s Association Standard Policy Form AVS 103.  Each liability policy
shall provide that all the provisions thereof, except the limits of liability,
shall operate in the same manner as if there were a separate policy covering
each insured and provide that the exercise by the insurer of rights of
subrogation derived from rights retained by the Borrower will not delay payment
of any claim that would otherwise be payable but for such rights of subrogation.
 Each hull policy shall name the Agent as sole lender loss payee.

 

(iv)          Application of Hull Insurance Proceeds.

 

Subject to Section 3.4(g), as between the Agent and the Borrower, any payments
received under policies of hull or other property insurance required to be
maintained by the Borrower pursuant to Section 3.3(k)(ii) and any payments
received in respect of any condemnation awards, shall be applied as follows:

 

(A)          in respect of any property damage or loss not constituting an Event
of Loss, such payments shall be paid over to and held in a controlled account,
and shall, subject to the conditions set forth in Section 5.6(d) of the Credit
Agreement, be applied to pay (or to reimburse Borrower) for repairs or for
replacement property effected or obtained in accordance with Sections
3.3(g) through (i), and any

 

18

--------------------------------------------------------------------------------


 

balance remaining after such repairs or replacement with respect to such damage
or loss shall be paid over to Agent, and applied by Agent in accordance with the
terms of the Credit Agreement;

 

(B)           in respect of any property damage or loss constituting an Event of
Loss, for which Borrower does not elect, pursuant to Section 3.4(a)(i), to
provide a Replacement Airframe (together with the same number of Replacement
Engines as the number of Engines, if any, which were subject to such Event of
Loss), such payments shall be paid over to the Agent and applied by the Agent to
the Secured Obligations in accordance with the terms of the Credit Agreement;
and

 

(C)           in respect of any property damage or loss constituting an Event of
Loss, for which Borrower does elect, pursuant to Section 3.4(a)(i), to provide a
Replacement Airframe (together with the same number of Replacement Engines as
the number of Engines, if any, which were subject to such Event of Loss), such
payments shall be paid over to and held in a controlled account, and shall,
subject to the conditions set forth in Section 2.4(c) of the Credit Agreement,
be applied to pay (or to reimburse Borrower) for such Replacement Airframe and
Replacement Engines, and any remaining amounts shall be paid over to Agent and
applied in accordance with the terms of the Credit Agreement.

 

(v)           Reports, etc.

 

Borrower will furnish to the Agent (A) on or prior to the date of execution of
this Agreement that includes hereunder the Airframe or Engine to which such
insurance relates, insurance certificates describing in reasonable detail the
insurance maintained by Borrower as required pursuant to this Section 3.3(k),
(B) prior to the expiration of the insurance policies required pursuant to this
Section 3.3(k), evidence of renewal of such insurance policies, and (C) on or
prior to the date of execution of this Agreement that includes hereunder the
Airframe or Engine to which such insurance relates and on or before the renewal
dates of the insurance policies carried by the Borrower pursuant to this
Section 3.3(k), a report signed by a firm of aircraft insurance brokers, not
affiliated with the Borrower, appointed by the Borrower and reasonably
satisfactory to the Agent, stating the opinion of such firm that all premiums in
connection with the insurance then due have been paid and the insurance then
carried and maintained on each Aircraft complies with the terms hereof and, in
the case of renewal insurance, that such renewal insurance will on and after the
effective date thereof so comply with the terms hereof.  The Borrower will
instruct such firm to give prompt written advice to the Agent (1) of such firm’s
receipt of any notice of cancellation of the insurance policies, or notice of a
change in the insurance policies which would, in such firm’s judgment, adversely
change the statements set forth in the insurance certificates described in
clause (A) of this Section 3.3(k)(v), (2) if any premiums are not paid to such
firm by Borrower as agreed between Borrower and the applicable insurer(s), after
giving effect to the procedures and/or terms that exist between such
insurer(s) and such firm from time to time regarding the payment of premiums,
(3) upon application by Agent, of the premium payment situation, (4) if such
firm ceases to be the insurance broker to Borrower,  (5) within fourteen (14)
days following such firm’s receipt of a written request from Agent not later
than one month before expiration of the insurance policies, if such firm has not
received renewal instructions from Borrower, and (6) of any other act or
omission on the part of the Borrower of which it has knowledge and which would
in such firm’s opinion invalidate or render unenforceable, in whole or in any
material part, any insurance on any Aircraft.  The Borrower will also instruct
such firm to advise the Agent in writing at least 30 days prior to the
termination or cancellation of, or material adverse change in, such insurance
carried and maintained on each Aircraft pursuant to this Section 3.3(k) (or such
lesser period as may be applicable in the case of war risk coverage).

 

(vi)          Right to Pay Premiums.

 

Agent, as agent for and on behalf of itself and the Additional Insureds, shall
have the rights but not the obligations of an additional insured.  None of
Agent, any other member of the Lender Group, any Bank Product Provider or any of
the other Additional Insureds shall have any obligation to pay any premium,
commission, assessment or call due on any such insurance (including
reinsurance).  Notwithstanding the foregoing, in the event of cancellation of
any insurance due to the nonpayment of premiums, each of Agent,

 

19

--------------------------------------------------------------------------------


 

the Lenders and the other Additional Insureds shall have the option, in its sole
discretion, to pay any such premium in respect of each Aircraft that is due in
respect of the coverage pursuant to this Agreement and to maintain such
coverage, as Agent, the Lenders or the other Additional Insureds may require,
until the scheduled expiry date of such insurance and, in such event, Borrower
shall, upon demand, reimburse Agent, the Lenders and the other Additional
Insureds for amounts so paid by them.

 

(l)            Holding Out.

 

The Borrower agrees that it will not any time represent or hold out any Lender,
any Bank Product Provider or the Agent or any Affiliate of any of them (and will
use its commercially reasonable efforts to ensure that no Lender, no Bank
Product Provider, the Agent, or any Affiliate of any of them is at any time
represented or held out) as being in any way connected or associated with any
operation of any Airframe, any Engine, or any Part or any other operations or
carriage undertaken by the Borrower.

 

(m)          No Pledging of Credit.

 

The Borrower is not authorized to, and agrees that it will not purport to,
pledge the credit of any Lender, any Bank Product Provider or the Agent for any
maintenance, service, repairs, or overhauls of, modifications to, or changes or
alterations in, any Airframe, any Engine, or any Part, or for any other purpose
whatsoever; provided that this provision is not intended to, and shall not,
prohibit the Borrower from requesting a Letter of Credit be issued under the
Credit Agreement which names as the beneficiary any such provider of
maintenance, service, repairs, or overhauls of, modifications to, or changes or
alterations in, any Airframe, any Engine, or any Part, or for any other purpose
whatsoever.

 

Section 3.4             Loss, Destruction, Requisition, Etc.

 

(a)           Event of Loss with Respect to the Airframes.

 

Upon the occurrence of an Event of Loss with respect to any Airframe, the
Borrower shall forthwith (and in any event within 5 Business Days after such
occurrence) give the Agent notice of such Event of Loss.  The Borrower shall,
within 60 days after such occurrence, give the Agent written notice of its
election to perform one of the following options (it being agreed that if the
Borrower shall not have given the Agent such notice of such election, the
Borrower shall be deemed to have elected to perform the option identified in the
following clause (ii)):

 

(i)                subject to the satisfaction of the conditions contained in
Section 3.4(d), on a date not more than 180 days after the occurrence of the
Event of Loss (or, if earlier, the Maturity Date), cause to be subjected to the
Lien of this Agreement a Replacement Airframe (together with the same number of
Replacement Engines as the number of Engines, if any, which were subject to such
Event of Loss), such Replacement Airframe and Replacement Engines to be free and
clear of all Liens except Permitted Liens and to have a remaining useful life,
estimated residual value, value and utility at least equal to such Airframe and
Engines, if any, so replaced (assuming such Airframe and Engines were in the
condition and repair required by the terms hereof) and to be an airframe that is
the same model and same or later vintage as such Airframe to be replaced
thereby, or an improved model; provided that, if the Borrower shall not perform
its obligation to effect such replacement under this clause (i) during the 180
-day period of time provided herein (or, if earlier, the Maturity Date), it
shall give the Agent and the Lenders notice to such effect upon or before the
expiration of such period of time and shall promptly pay on the thirtieth (30th)
day after the date of such notice to the Agent (or, if earlier, the Maturity
Date), in immediately available funds, the amount specified in clause
(ii) below; or

 

20

--------------------------------------------------------------------------------


 

(ii)               pay or cause to be paid to the Agent, in immediately
available funds, on a date specified at least 30 days in advance by the Borrower
not later than the earlier to occur of 180 days after the occurrence of the
Event of Loss or 3 days following receipt of insurance proceeds in respect of
such Event of Loss, an amount equal to the Stipulated Loss Value if such
Aircraft (i.e., such Airframe and either or both Engines) or such Airframe is
subject to such Event of Loss.

 

Anything in this Section 3.4(a) to the contrary notwithstanding, any payments
received under any insurance policies shall, within 3 days of receipt thereof,
be applied in accordance with Section 3.3(k)(iv).

 

(b)           Effect of Replacement.

 

Should the Borrower have (i) provided a Replacement Airframe  (together with the
same number of Replacement Engines as the number of Engines, if any, which were
subject to the Event of Loss) as provided for in Section 3.4(a)(i), (A) this
Agreement shall continue with respect to such Replacement Airframe (together
with the same such Replacement Engines and any remaining Engines not subject to
such Event of Loss) as though no Event of Loss had occurred; (B) the Agent
shall, at the expense of Borrower, release from the Lien of this Agreement the
replaced Airframe and the replaced Engine or Engines, if any, installed on such
Airframe upon the occurrence of the Event of Loss and subject thereto by
executing and delivering to the Borrower such documents and instruments as the
Borrower may reasonably request to evidence such release (and Agent shall
discharge or consent to the discharge of the registration of the International
Interest in such replaced Airframe and replaced Engine or replaced Engines
vested in Agent pursuant to this Agreement; and further, if any Lease of such
replaced Aircraft has been assigned to Agent as provided herein, Agent shall
(unless such Lease is applicable to the Replacement Aircraft) assign or consent
to the assignment of the International Interest, if any, attributable to such
Lease to the Borrower); and (C) the Borrower shall be entitled to receive all
insurance proceeds and proceeds from any award in respect of condemnation,
confiscation, seizure or requisition, including any investment interest thereon,
to the extent not previously applied to the purchase price of the Replacement
Aircraft as provided in Sections 3.3(k)(iv)(C) and 3.4(e)(i), and (ii) paid the
Stipulated Loss Value as provided for in Section 3.4(a)(ii), the Agent shall, at
the expense of Borrower, release from the Lien of this Agreement any Airframe
and any Engine that Borrower sells to a third party (including any transfer of
any such Airframes and any such Engines to insurers in consideration of such
insurers’ payment of all or a portion of the Stipulated Loss Value under
policies of hull or other property insurance required to be maintained by the
Borrower pursuant to Section 3.3(k)(ii)) and that is installed on such Airframe
upon the occurrence of the Event of Loss and subject thereto by executing and
delivering to the Borrower such documents and instruments as the Borrower may
reasonably request to evidence such release (and Agent shall discharge or
consent to the discharge of the registration of the International Interest in
any such Airframes and Engine or Engines vested in Agent pursuant to this
Agreement; and further, if any Lease of any such Airframes and any such Engines
has been assigned to Agent as provided herein, Agent shall assign or consent to
the assignment of the International Interest, if any, attributable to such Lease
to such third party).

 

(c)           Effect of Payment.

 

In the event of the payment in full of the Secured Obligations in accordance
with Section 1.2 and the termination of the Commitments, (i) this Agreement and
the obligations of the Borrower hereunder shall terminate, (ii) any remaining
insurance proceeds, including any investment interest thereon, shall be promptly
paid over to the Borrower; and (iii) the Agent, at the expense of Borrower,
shall release from the Lien of this Agreement the Airframes and the Engine or
Engines, if any, installed on the Airframes upon the occurrence of the Event of
Loss by executing and delivering to the Borrower such releases and other
documents and instruments as the Borrower may reasonably request to evidence
such release (and Agent shall discharge or consent to the discharge of the
registration of the International Interest in such Airframes and Engine or
Engines vested in Agent pursuant to this Agreement; and further, if any Lease of
such Aircraft has been assigned to Agent as provided herein, Agent shall assign
or consent to the assignment of the International Interest, if any, attributable
to such Lease to the Borrower).

 

21

--------------------------------------------------------------------------------

 

 

 

(d)           Conditions to Airframe Replacement.

 

The Borrower’s right to substitute a Replacement Airframe (and Replacement
Engines, if applicable) as provided in Section 3.4(a)(i) shall be subject to the
fulfillment, at the Borrower’s sole cost and expense, in addition to the
conditions contained in such Section 3.4(a)(i), of the following conditions
precedent:

 

(i)            On the date when the Replacement Airframe (and Replacement
Engines, if applicable) are subjected to the Lien of this Agreement (such date
being referred to in this Section 3.4(d) as the “Replacement Closing Date”), no
Event of Default shall have occurred and be continuing and the Agent and the
Lenders shall have received an Officer’s Certificate so certifying;

 

(ii)           On the Replacement Closing Date the following documents shall
have been duly authorized, executed and delivered by the respective party or
parties thereto and shall be in full force and effect, and an executed
counterpart of each thereof shall have been delivered to the Agent and the
Lenders:

 

(A)          an Aircraft Security Agreement Supplement covering the Replacement
Airframe (and Replacement Engines, if applicable), which shall have been duly
filed for recordation or otherwise duly made of record with the FAA and the
International Registry;

 

(B)          such Uniform Commercial Code financing statements as are deemed
necessary or desirable by counsel for the Lenders to perfect the Agent’s
interests in the Replacement Airframe (and Replacement Engines, if applicable);
and

 

(C)          an Officer’s Certificate of the Borrower certifying that (i) the
Replacement Airframe (and Replacement Engines, if applicable) is a Boeing Model
767-332, Boeing Model 717 or Airbus Model 330 aircraft of the same or a more
advanced model, is in as good operating condition as, and has a value, remaining
useful life, estimated residual value and utility at least equal to, such
Airframe (and Replacement Engines, if applicable) it replaces, assuming such
Airframe (and Replacement Engines, if applicable) had been maintained in the
condition required hereunder and (ii) in the event the Event of Loss occurs
after the fifth anniversary of the delivery of this Agreement for the relevant
Airframe, the Replacement Airframe shall have no more than 105% of the total
hours of operation, as compared to such Airframe it replaces;

 

(iii)          On or before the Replacement Closing Date, the Agent and the
Lenders (acting directly or by authorization to their respective special
counsel) shall have received such documents and evidence with respect to the
Borrower, the Agent or the Lenders, as the Agent or its special counsel may
reasonably request in order to establish the consummation of the transactions
contemplated by Section 3.4(a)(i) and this Section 3.4(d), the taking of all
necessary corporate action in connection therewith and compliance with the
conditions set forth in this Section 3.4(d), in each case in form and substance
reasonably satisfactory to the Agent and the Lenders;

 

(iv)          The Agent and the Lenders (acting directly or by authorization to
their respective special counsel) shall each have received satisfactory evidence
as to the compliance with Section 3.3(k) hereof with respect to the Replacement
Aircraft;

 

(v)           On the Replacement Closing Date, (A) the Replacement Airframe (and
Replacement Engines, if applicable) shall be duly subjected to the Lien of this
Agreement free and clear of Liens (other than Permitted Liens) and there shall
have been registered with the International Registry a sale to the Borrower of
such Replacement Airframe (and Replacement Engines, if applicable) and the
International Interest for the benefit of the Agent under this Agreement and the
Aircraft Security Agreement Supplement referred to in clause (ii)(A) above and
(B) the Replacement

 

22

--------------------------------------------------------------------------------


 

Airframe (and Replacement Engines, if applicable) shall have been duly certified
by the FAA as to type and airworthiness in accordance with the terms of this
Agreement, and (C) application for registration of the Replacement Airframe in
accordance with Section 3.3(a) shall have been duly made with the FAA;

 

(vi)          The Lenders shall have received an appraisal reasonably
satisfactory to it with respect to the Replacement Airframe (and Replacement
Engines, if applicable);

 

(vii)         The Agent, for the benefit of the Lender Group and the Bank
Product Providers, shall have received (acting directly or by authorization to
its special counsel) (A) an opinion, satisfactory in form and substance to the
Agent, of counsel to the Borrower to the effect that (x) the Aircraft Security
Agreement Supplement referred to in clause (ii)(A) above constitutes an
effective instrument for the subjection of the Replacement Airframe and
Replacement Engines, if any, to the Lien of this Agreement, (y) all documents
executed and delivered by the Borrower pursuant to this Section 3.4(d) have been
duly authorized, executed and delivered by the Borrower and constitute legal,
valid and binding obligations of, and are enforceable against, the Borrower in
accordance with their respective terms, and (z) the Agent, for the benefit of
the Lender Group and the Bank Product Providers, is entitled to the benefits of
Section 1110 with respect to such Replacement Aircraft to the same extent as
with respect to the replaced Aircraft immediately preceding such replacement;
and (B) an opinion of qualified FAA counsel, with a supporting priority search
certificate, as to the registration with the International Registry referred to
above and the due recordation of the Aircraft Security Agreement Supplement and
all other documents or instruments with the FAA, the International Registry, or
such other agency or registrar, the recordation of which is necessary to perfect
and protect the rights of the Agent in the Replacement Aircraft, or, in the case
of counsel in another jurisdiction, the taking of all action necessary in such
jurisdiction for such purposes;

 

(viii)        the Agent, for the benefit of the Lender Group and the Bank
Product Providers, shall be entitled to the benefits of Section 1110 with
respect to such Replacement Aircraft to the same extent as with respect to the
replaced Aircraft immediately preceding such replacement; and

 

(ix)           Borrower shall reimburse the Agent and the Lender Group for all
reasonable out-of-pocket costs (including reasonable attorneys’ fees) incurred
by them in connection with any substitution of a Replacement Aircraft pursuant
to this Section 3.4.

 

(e)           Non-Insurance Payments Received on Account of an Event of Loss.

 

As between the Agent and the Borrower, any payments on account of an Event of
Loss (other than insurance proceeds, condemnation awards, or other payments the
application of which is provided for in this Section 3.4, or elsewhere in this
Agreement, as the case may be, or payments in respect of damage to the business
or property of the Borrower) with respect to an Aircraft, an Engine or any
Part received at any time by the Agent or by the Borrower from any governmental
authority or other Person will be applied as follows:

 

(i)            in respect of any property damage or loss constituting an Event
of Loss, for which Borrower does not elect, pursuant to Section 3.4(a)(i), to
provide a Replacement Airframe (together with the same number of Replacement
Engines as the number of Engines, if any, which were subject to such Event of
Loss), such payments shall be paid over to the Agent, and applied by the Agent
to the Secured Obligations in accordance with the terms of the Credit Agreement;
and

 

(ii)           in respect of any property damage or loss constituting an Event
of Loss, for which Borrower does elect, pursuant to Section 3.4(a)(i), to
provide a Replacement Airframe (together with the same number of Replacement
Engines as the number of Engines, if any, which were subject to such Event of
Loss), such payments shall be paid over to and held in a controlled account, and

 

23

--------------------------------------------------------------------------------


 

shall, subject to the conditions set forth in Section 5.6(d) of the Credit
Agreement, be applied to pay (or to reimburse Borrower) for such Replacement
Airframe and Replacement Engines, and any remaining amounts shall be paid over
to Agent and applied to the Secured Obligations in accordance with the terms of
the Credit Agreement.

 

(f)            Requisition for Use.

 

In the event of a requisition for use by any government of the Airframes (or any
of them) and the Engines (or any of them), if any, or engines installed on such
Airframes (or any of them) (including the Government pursuant to the CRAF
Program), the Borrower shall promptly notify the Agent and the Lenders of such
requisition and, if the same does not constitute an Event of Loss, all of the
Borrower’s obligations under this Agreement shall continue to the same extent as
if such requisition had not occurred except to the extent that the performance
or observance of any obligation by the Borrower shall have been prevented or
delayed by such requisition, provided that the Borrower’s obligations for the
payment of money and under Section 3.3(k)  (except, in the case of
Section 3.3(k), while an assumption of liability by the Government of the United
States of the scope referred to in Section 3.3(e) is in effect) shall not be
reduced, delayed or affected by such requisition.  Any payments received by the
Agent or the Borrower from such government with respect to the use of such
Airframes or Engines shall be paid over to, or retained by, the Borrower;
provided that, if such requisition constitutes an Event of Loss, then all of
such payments shall be paid over to the Agent (so long as the Lien of this
Agreement has not been duly discharged), and held and applied as provided in
Section 3.4(e).   In the event of an Event of Loss of an Engine resulting from
the requisition for use by a government of such Engine (but not the Airframes
(or any of them)), the Borrower will replace such Engine hereunder by complying
with the terms of Section 3.4(h) and any payments received by the Agent or the
Borrower from such government with respect to such requisition shall be paid
over to, or retained by, the Borrower.

 

(g)           Certain Payments to be Held As Security.

 

Any amount referred to in this Section 3.4 or Section 3.3(k) hereof which is
payable to the Borrower shall not be paid to the Borrower, or, if it has been
previously paid directly to the Borrower, shall not be retained by the Borrower,
if at the time of such payment a payment Default or any Event of Default shall
have occurred and be continuing, but shall be paid to and held by the Agent as
security for the Secured Obligations, unless and until applied by Agent to the
Secured Obligations in accordance with the terms of the Credit Agreement.

 

(h)           Substitution of Engines.

 

So long as no Event of Default shall have occurred and be continuing, the
Borrower shall have the right at its option at any time, on at least 30 days’
prior notice to the Agent, to subject to the Lien of this Agreement, and if an
Event of Loss shall have occurred with respect to an Engine under circumstances
in which there has not occurred an Event of Loss with respect to any Airframe,
shall within 60 days of the occurrence of such Event of Loss and on at least
five (5) Business Days’ prior notice to the Agent shall subject to the Lien of
this Agreement, a Replacement Engine for any Engine not then installed or held
for use on such Airframe. In such event, immediately upon the effectiveness
thereof on the date set forth in such notice and without further act, (i) the
Replacement Engine shall be subjected to the Lien of this Agreement free and
clear of all other Liens (other than Permitted Liens), and there shall have been
registered with the International Registry a sale to the Borrower of such
Replacement Engine and the International Interest for the benefit of the Agent
under this Agreement and the Aircraft Security Agreement Supplement referred to
in clause (i)(A) below, (ii) the replaced Engine shall, at the expense and
request of the Borrower, be released from the Lien of this Agreement and shall
no longer be deemed an Engine hereunder, and (iii) such Replacement Engine shall
be deemed part of the Aircraft for all purposes hereof to the same extent as the
Engine originally installed on or attached to such Airframe.  Upon the
substitution of a Replacement Engine, the following conditions shall

 

24

--------------------------------------------------------------------------------


 

be satisfied at the Borrower’s sole cost and expense and the parties agree to
cooperate with the Borrower to the extent necessary to enable it to timely
satisfy such conditions:

 

(i)            the following documents shall be duly authorized, executed and
delivered by the respective party or parties thereto, and an executed
counterpart of each shall be delivered to the Agent:

 

(A)          an Aircraft Security Agreement Supplement covering the Replacement
Engine, which shall have been duly filed for recordation with the FAA and made
of record with the International Registry;

 

(B)           such Uniform Commercial Code financing statements as are deemed
necessary or desirable by counsel for the Lenders to protect the Agent’s
interests in the Replacement Engine;

 

(C)           an Officer’s Certificate of the Borrower certifying that (i) in
the case of a voluntary replacement only, no Event of Default shall have
occurred and be continuing, (ii) (x) in the case of a voluntary replacement, the
Replacement Engine has at least the same number of hours or cycles (whichever is
applicable) of operation on such Replacement Engine remaining until the next
scheduled life limited part replacement as the Engine it replaces, assuming such
Engine had been maintained in the condition required hereunder; or (y) in the
case of a mandatory replacement, the Borrower has not discriminated in its
selection of the Replacement Engine (based on the financed status of such
Aircraft), and (iii) each such Replacement Engine is a jet propulsion engine
having at least 1,750 pounds of thrust;

 

(D)          an opinion of qualified FAA counsel, with a supporting priority
search certificate, as to the registrations with the International Registry
referred to above and the due recordation of the Aircraft Security Agreement
Supplement and all other documents or instruments the recordation with the FAA,
the International Registry, or other registrar or agency, of which is necessary
to perfect and protect the rights of the Agent in the Replacement Engine;

 

(E)           to the extent that an engine warranty in respect of such
Replacement Engine is available to the Borrower, an engine warranty assignment
covering such Replacement Engine and a consent to such engine warranty
assignment in such form and substance satisfactory to the Agent; and

 

(F)           evidence that the insurance requirements of Section 3.3(k) with
respect to an Engine are satisfied and that the insurance covering such
Replacement Engine shall be of the type usually carried by the Borrower (or, in
the case of a voluntary replacement, such Permitted Lessee) with respect to
similar engines, and covering risks of the kind customarily insured against by
the Borrower (or, in the case of a voluntary replacement, such Permitted
Lessee); and

 

(ii)           the Borrower shall furnish (or cause to be furnished to) the
Agent, for the benefit of the Lender Group and the Bank Product Providers, with
an opinion, reasonably satisfactory in form and substance to the Agent, of the
Borrower’s counsel to the effect that (x) such documents reasonably requested by
the Agent or the Lenders are sufficient to subject such Replacement Engine to
the Lien of this Agreement and, (y) the Agent, for the benefit of the Lender
Group and the Bank Product Providers, is entitled to the benefits of
Section 1110 with respect to such Replacement Engine to the same extent as with
respect to the replaced Engine immediately preceding such replacement.

 

25

--------------------------------------------------------------------------------


 

Upon satisfaction of all conditions to such substitution, (x) the Agent shall,
at the expense of the Borrower, execute and deliver to the Borrower such
documents and instruments as the Borrower shall reasonably request to release of
the replaced Engine from the Lien of this Agreement (and Agent shall discharge
or consent to the discharge of the registration of the International Interest in
such replaced Engine vested in Agent pursuant to this Agreement), and (y) the
Borrower shall be entitled to receive all insurance proceeds and proceeds in
respect of any Event of Loss giving rise to such replacement to the extent not
previously applied to the purchase price of the Replacement Engine as provided
in Sections 3.3(k)(v)(A) and 3.4(e)(ii).

 

Section 3.5             Additional Airframes and Engines.  So long as no Event
of Default shall have occurred and be continuing, Borrower shall have the right
at its option at any time, on at least 30 days’ prior notice to the Agent to, or
otherwise if required by the Credit Agreement as and when so required, the
Borrower shall, subject to the Security Interest and Lien of this Agreement one
or more additional Airframes and related Engines (an “Additional Airframe and
Engines”) as Collateral.  In such event, immediately upon the effectiveness
thereof on the date set forth in such notice or when so required, and without
further act, the Additional Airframe and Engines shall be subjected to the
Security Interest and Lien created by this Agreement free and clear of Liens
(other than Permitted Eligible Collateral Liens in the case of an Additional
Airframe and Engines that constitute an Eligible Available Aircraft and
Permitted Liens in the case of any other Additional Airframe and Engines).  Upon
the addition of an Additional Airframe and Engines, (a) the Borrower shall
satisfy at its sole cost and expense all requirements set forth in
Section 3.4(d) of this Agreement relative to Replacement Airframes and
Replacement Engines to the extent applicable and excluding
Section 3.4(d)(ii)(C), and (b) the Borrower shall execute and deliver to Agent
such other documents and shall take such other actions as may be reasonably
requested by Agent in connection with adding such Additional Airframe and
Engines to the Security Interest and Lien of this Agreement.

 

Section 3.6             Agreement Regarding Engines.

 

The Agent hereby agrees for the benefit of the agent or secured party of any
engine (other than the Engine) or of any airframe (other than the Airframes)
leased to the Borrower or purchased by the Borrower subject to a conditional
sale or other security agreement, which lease or conditional sale or other
security agreement (in the case of any such airframe) also covers an engine or
engines owned by the agent under such lease or subject to a security interest in
favor of the secured party under such conditional sale or other security
agreement, that the Agent will not acquire or claim, as against such agent or
secured party, any right, title or interest in any such engine as the result of
such engine being installed on an Airframe at any time while such engine is
owned by such agent or is subject to such conditional sale or other security
agreement or security interest in favor of such secured party.

 

The Agent hereby agrees for the benefit of the agent or secured party of any
airframe (other than the Airframes) leased to the Borrower or purchased by the
Borrower subject to a conditional sale or other security agreement, that the
Agent will not acquire or claim, as against such agent or secured party, any
right, title or interest in any such airframe as the result of an Engine being
installed on such airframe at any time while such airframe is owned by such
agent or is subject to such conditional sale or other security agreement or
security interest in favor of such secured party.

 

Section 3.7             Quiet Enjoyment.

 

The Agent, on behalf of the Lender Group and Bank Product Providers, covenants
that, as long as no Event of Default has occurred and is continuing, the
Borrower’s or Permitted Lessee’s possession, use and quiet enjoyment of each
Aircraft in accordance with and subject to the provisions of this Agreement and
the Credit Agreement shall not be interrupted by Agent, the other members of the
Lender Group, or any

 

26

--------------------------------------------------------------------------------


 

Bank Product Provider (or any Person lawfully claiming through the Agent, the
other members of the Lender Group, or the Bank Product Providers).

 

Section 3.8             Inspection.

 

At all reasonable times, but upon at least 5 days’ prior notice to the Borrower
(unless an Event of Default shall have occurred and be continuing, in which
event a prior written notice of at least one (1) Business Day is required) and
at a time and place reasonably acceptable to the Borrower, the Agent and the
Lenders or their authorized representatives may at their own expense and risk
(unless an Event of Default shall have occurred and be continuing, in which
event the Borrower shall bear such expense and risk) conduct a visual
walk-around inspection of any Aircraft and any Engine (including a visual
walk-around inspection of any Aircraft during any “C” check or other heavy
maintenance) and may inspect the books and records of the Borrower relating to
the operation and maintenance thereof and the Borrower shall provide copies of
such books and records to the Agent and the Lenders or their authorized
representatives at its or their reasonable request; provided that (a) such
representatives shall be fully insured to the reasonable satisfaction of the
Borrower by the Agent or the Lenders with respect to any risks incurred in
connection with any such inspection, (b) any such inspection shall be subject to
the safety, security and workplace rules applicable at the location where such
inspection is conducted and any applicable governmental rules or regulations,
and (c) in the case of an inspection during a maintenance visit, such inspection
shall not interfere with the normal conduct of such maintenance visit or extend
the time required for such maintenance visit or, in any event, at any time
interfere with the use or operation of any Airframe or any Engine or with the
normal conduct of the Borrower’s or a Permitted Lessee’s business.

 

In addition to any inspection as provided hereunder, upon each request of Agent
or any Lender to Borrower made not more than four times in a calendar year,
Borrower will make available to Agent or such Lender information with respect to
the cycles and hours of operation of the Airframes and Engines and the status of
the time controlled components of the Engines.

 

If requested by Agent or any Lender, Borrower shall provide, or shall cause any
Permitted Lessee to provide, the date (if then scheduled) upon which any
Airframe undergoes its next scheduled major check and, with respect to any
Engine, the next scheduled off such Airframe maintenance, and shall advise Agent
and such Lender of the name and location (if then known) of the relevant
maintenance performer.

 

No liability or obligation will be incurred by Agent or any Lender, as the case
may be, by reason of non-exercise by it of the inspection rights referred to in
this Section 3.7.  Any viewing of any Aircraft by Agent, any Lender, or any of
their representatives, as the case may be, shall be for such Person’s
information purposes only, and there shall be no inference or implication
therefrom that the Borrower is in compliance with its obligations under the
Credit Agreement or this Agreement.

 

SECTION 4.           REMEDIES OF THE AGENT UPON AN EVENT OF DEFAULT

 

Section 4.1             Remedies with Respect to Collateral.  (a)  Remedies
Available.  Upon the occurrence of any Event of Default and at any time
thereafter so long as the same shall be continuing, this Agreement shall be in
default, and the Agent may, and upon the instruction of the Required Lenders
shall, do one or more of the following but without any duty to account to the
Borrower with respect to such action or inaction:  (A)  demand in writing that
the Borrower, at the Borrower’s expense, deliver promptly, and the Borrower
shall deliver promptly, all or such part of any Airframe or any Engine or any
other Collateral to the Agent or its designee or, the Agent, at its option, may
enter upon the premises where all or any part of any  Airframe or any Engine or
any other Collateral are located or are supposed to be located, search for
Collateral and take immediate possession of and remove the same by summary
proceedings or otherwise, and without demand or notice or liability of any kind
whatsoever; and/or (B) if at the time such action may be lawful and always
subject to compliance with any mandatory legal requirements, either with or
without taking possession,

 

27

--------------------------------------------------------------------------------


 

and either before or after taking possession and without instituting any legal
proceedings whatsoever, and having first given notice of such sale in accordance
with the Credit Agreement to the Borrower at least 10 days prior to the date of
such sale, and any other notice which may be required by Law, sell and dispose
of the Collateral, or any part thereof, or interest therein, free and clear of
any rights or claims of the Borrower, at public auction or private sale, in one
lot as an entirety or in separate lots, and either for cash or on credit and on
such terms as the Agent may determine, and at any place (whether or not it be
the location of the Collateral or any part thereof) and time designated in the
notice above referred to.  Any such sale may be adjourned from time to time by
announcement at the time and place appointed for such sale, or for any such
adjourned sale, without further notice, and the Agent or a Lender may bid and
become the purchaser at any such sale and each Lender shall be entitled at any
sale to credit against any purchase price bid at such sale by such Lender all or
any part of any unpaid Secured Obligation owing to such Lender secured by the
Lien of this Agreement; (C) hold, use, operate, lease to others or keep idle all
or any part of such Airframe or such Engine as the Agent, in its sole
discretion, may determine, all free and clear of any rights or claims of the
Borrower; and/or (D) exercise any or all of other rights and powers and pursue
any and all other remedies accorded to a secured party under Applicable Law or
the Cape Town Treaty, including to recover judgment in its own name as Agent
against the Collateral and to take possession of all or any part of the
Collateral, to exclude the Borrower and all Persons claiming under any of them
wholly or partly therefrom, and including to exercise any other remedy of a
secured party under the UCC (whether or not in effect in the jurisdiction in
which enforcement is sought).

 

The Agent may, in its sole discretion, from time to time, at the expense of the
Borrower, make all such expenditures for maintenance, insurance, repairs,
replacements, alterations, additions and improvements to and of the Collateral,
as it may deem proper.  In each such case, the Agent shall have the right to
maintain, use, operate, store, lease, control or manage the Collateral and to
exercise all rights and powers of the Borrower relating to the Collateral in
connection therewith, as the Agent shall deem appropriate, including the right
to enter into any and all such agreements with respect to the maintenance,
insurance, use, operation, storage, leasing, control, management or disposition
of the Collateral or any part thereof as the Agent may determine; and the Agent
shall be entitled to collect and receive directly all tolls, rents, revenues,
issues, income, products and profits of the Collateral and every part thereof. 
Such tolls, rents, revenues, issues, income, products and profits shall be
applied to pay the expenses of use, operation, storage, leasing, control,
management or disposition of the Collateral, and of all maintenance, repairs,
replacements, alterations, additions and improvements, and to make all payments
which the Agent may be required or may elect, to make, if any, for Taxes,
insurance or other proper charges assessed against or otherwise imposed upon the
Collateral or any part thereof (including the employment of engineers and
accountants to examine, inspect and make reports upon the properties and books
and records of the Borrower at the employment of one or more Persons to remarket
the Collateral for sale or lease or to otherwise manage the Collateral), and all
other payments which the Agent may be required or authorized to make under any
provision of this Agreement, as well as just and reasonable compensation for the
services of the Agent, and of all Persons engaged or employed by Agent.

 

If an Event of Default shall have occurred and be continuing, at the request of
the Agent, the Borrower shall promptly execute and deliver to the Agent such
instruments of title and other documents as the Agent may deem necessary or
advisable to enable the Agent or an agent or representative designated by the
Agent, at such time or times and place or places as the Agent may specify, to
obtain possession of all or any part of the Collateral to which the Agent shall
at the time be entitled hereunder, to change the registration of any Aircraft,
to deregister any Aircraft or otherwise to facilitate the exercise of the
above-mentioned rights and remedies.  Without limiting the foregoing and
concurrently with the Borrower’s execution and delivery of this Agreement, the
Borrower shall execute and deliver to the Agent an Irrevocable De-Registration
and Export Request Authorization (“IDERA”), the form of which is attached hereto
as Exhibit B, for any Aircraft, and the Agent may use or otherwise file,
record, and/or register such IDERA as it may elect during the existence of an
Event of Default, provided that Agent shall give 10 days written notice to
Borrower prior to using or otherwise filing, recording, and/or registering such
IDERA.  If the Borrower shall for any reason fail to execute and deliver such
instruments and documents after such request by the Agent, the Agent may obtain
a judgment

 

28

--------------------------------------------------------------------------------


 

conferring on the Agent the right to immediate possession and requiring the
Borrower to execute and deliver such instruments and documents to the Agent, to
the entry of which judgment the Borrower hereby specifically consents to the
fullest extent it may lawfully do so.

 

Nothing in the foregoing shall affect the right of Agent, any other member of
the Lender Group or any Bank Product Provider to receive all amounts owing to it
as and when the same may be due.

 

(b)           The Agent may proceed to protect and enforce this Agreement by
suit or suits or proceedings in equity, at law or in bankruptcy, and whether for
the specific performance of any covenant or agreement herein contained or in
execution or aid of any power herein granted; or for foreclosure hereunder, or
for the appointment of a receiver or receivers for the Collateral or any part
thereof, or for the recovery of judgment for the indebtedness secured by the
Lien created under this Agreement or for the enforcement of any other proper,
legal or equitable remedy available under applicable law.

 

(c)           Any proceeds received by the Agent after the occurrence of an
Event of Default shall be distributed by the Agent in accordance with the
priority of payments set forth in Section 2.4(b) of the Credit Agreement

 

Section 4.2             Remedies Cumulative.  To the maximum extent permitted by
applicable law, each and every right, power and remedy herein specifically given
to the Agent or otherwise in this Agreement shall be cumulative and shall be in
addition to every other right, power and remedy herein specifically given or now
or hereafter existing at law, in equity, by statute or by the Loan Documents,
and each and every right, power and remedy whether specifically herein given or
otherwise existing may be exercised from time to time and as often and in such
order as may be deemed expedient by the Agent, and the exercise or the beginning
of the exercise of any power or remedy shall not be construed to be a waiver of
the right to exercise at the same time or thereafter any other right, power or
remedy.  No delay or omission by the Agent in the exercise of any right, remedy
or power or in the pursuit of any remedy shall, to the extent permitted by
applicable law, impair any such right, power or remedy or be construed to be a
waiver of any default on the part of the Borrower or to be an acquiescence
therein.

 

Section 4.3             Discontinuance of Proceedings.  In case the Agent shall
have instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, entry or otherwise, and such proceedings shall have
been discontinued or abandoned for any reason or shall have been determined
adversely to the Agent, then and in every such case the Borrower and the Agent
shall, subject to any determination in such proceedings, be restored to their
former positions and rights hereunder with respect to the Collateral, and all
rights, remedies and powers of the Agent shall continue, as if no such
proceedings had been undertaken (but otherwise without prejudice).

 

Section 4.4             Limitations Under CRAF.  Notwithstanding the provisions
of this Section 4, during any period that any Aircraft, any Airframe or any
Engine is subject to CRAF in accordance with the provisions of
Section 3.2(vii) and in the possession of the Government, if and to the extent
required by applicable CRAF regulation, the Agent shall not, as a result of any
Event of Default, exercise its remedies hereunder in such manner as to limit the
Borrower’s control under this Agreement (or any Permitted Lessee’s control under
any Permitted Lease) of such Aircraft, such Airframe or such Engine, unless at
least 60 days’ (or such lesser period, if any, as may then be applicable under
CRAF) written notice of default hereunder shall have been given by the Agent by
registered or certified mail to the Contracting Officer Representative or
Representatives for the Military Airlift Command of the United States Air Force
to whom notices must be given under the contract governing the Borrower’s (or
any Permitted Lessee’s) participation in CRAF with respect to such Aircraft,
such Airframe or such Engine.

 

Section 4.5             Further Assurances.            The Borrower, at its own
cost and expense, shall take all such actions as the Agent, any other member of
the Lender Group or any Bank Product Provider from

 

29

--------------------------------------------------------------------------------


 

time to time may request in its reasonable discretion, so as to ensure that the
Agent has or obtains the fullest benefit, protection, and advantages under the
Cape Town Treaty.  The parties hereto agree with respect to such matters, as
follows:

 

(a)           In this Agreement, the Convention and the Protocol shall be read
and interpreted together as a single instrument as required by Article 6(1) of
the Convention.  In this Section 4.5 the following expressions have the
respective meanings set forth in Article 1 of the Consolidated Text:

 

(a)           aircraft engines,

 

(b)           airframe,

 

(c)           creditor,

 

(d)           international interest or International Interest,

 

(e)           prospective international interest,

 

(f)            registry authority,

 

(g)           security agreement,

 

(h)           State of registry,

 

(b)           The Borrower, as grantor, and the Agent, for the benefit of the
Lender Group and the Bank Product Providers, as secured party, agree that:

 

(i)            each Airframe of each Aircraft is an airframe and, accordingly,
an aircraft object, and each Engine is an aircraft engine and, accordingly, an
aircraft object, to which this Agreement relates for the purposes of the
Convention and the Protocol, and each Aircraft is a Boeing model 767-332
aircraft and the Aircraft have manufacturer’s serial numbers 23275, 23276,
23277, and 23278 and, as of the date hereof, U.S. Registration Nos. N594HA,
N596HA, N597HA, and N598HA, respectively;

 

(ii)           the International Interest of the Agent, for the benefit of the
Lender Group and the Bank Product Providers, as secured party, as a creditor and
chargee under a security agreement, in each of the Airframes and each of the
Engines, shall promptly following the execution and delivery of this Agreement
(and thereafter, promptly following the execution and delivery of an Aircraft
Security Agreement Supplement) be registered, with the consent of the Borrower,
as grantor, and of the Agent, for the benefit of the Lender Group and the Bank
Product Providers, as secured party, as  an International Interest under the
Convention and Protocol in each of the Airframes and each of the Engines and
each such registration may be amended or extended prior to its expiry by the
Agent, for the benefit of the Lender Group and the Bank Product Providers, as
secured party, alone, consent of the Borrower being deemed given hereby;

 

(iii)          for the purposes of Article 17(1) of the Consolidated Text each
of the events which constitutes an Event of Default is an event that constitute
a default or otherwise give rise to the rights and remedies specified in
Articles 12 to 15 and 20 of the Consolidated Text;

 

(iv)          the Agent, for the benefit of the Lender Group and the Bank
Product Providers, as secured party, shall have the remedies referred to in
Articles 15(1) and 20(1) of the Consolidated Text;

 

(v)           for the purposes of Article 54 of the Consolidated Text and other
provisions of the Cape Town Treaty which relate back to such Article, the courts
sitting in the County of New York, New York or, at Agent’s option in its sole
discretion, in Dublin, Ireland, shall have exclusive jurisdiction in respect of
any

 

30

--------------------------------------------------------------------------------


 

claims brought under the Convention and/or Protocol in accordance with the
provisions of Section 5.12 of this Agreement;

 

(vi)          the Agent may exercise, in addition to the remedies under the Loan
Documents, any other right or remedy which may be available to it as secured
party under Applicable Law or under the Cape Town Treaty, including, without
limitation, all rights and remedies under Chapter III of the Convention and
Chapter II of the Protocol.  To the extent permitted by Applicable Law, the
Borrower and the Agent hereby agree that the Agent shall not be required to
provide notice to the Borrower as set forth in Article IX(6) of the Protocol in
connection with a proposal to procure the de-registration and export of an
Aircraft without a court order.  The Borrower expressly agrees to permit the
Agent to obtain from any applicable court, pending final determination of any
claim resulting from an Event of Default hereunder, speedy relief in the form of
any of the orders specified in Article 13 of the Convention and Article X of the
Protocol as the Agent shall determine in its sole and absolute discretion,
subject to any procedural requirements prescribed by Applicable Laws.

 

(vii)     The Borrower shall cooperate with the Agent, as secured party, at the
Borrower’s expense with respect to effecting registration pursuant to the
Convention and the Protocol of any agreement related to the ranking of priority
between the various International Interests and/or the interests of the
Borrower, as grantor, the Agent, as secured party, save that the Lien of the
Agent ranks prior to all other interests.

 

(c)           Except to the extent expressly provided herein, any terms of this
Agreement or the other Loan Documents which expressly incorporate any provisions
of the Cape Town Treaty shall prevail in the case of any conflict with any other
provision contained herein.  Each of the parties hereto acknowledges and agrees
that for purposes of the Cape Town Treaty (to the extent applicable hereto)
separate rights may exist with respect to the Airframes and the Engines.

 

(d)           The Borrower hereby consents to the exercise by the Agent of the
remedies granted herein and in the other Loan Documents and in the Cape Town
Treaty (in accordance with the terms of the Cape Town Treaty).  The Borrower
acknowledges and agrees that the Agent may exercise such of the remedies as set
forth in Section 4.1 or in the other Loan Documents as it shall determine in its
sole discretion and none of the remedies as set forth in Section 4.1 or in the
other Loan Documents is manifestly unreasonable.  To the extent permitted by
Applicable Law, the Borrower and the Agent hereby agree that paragraph 2 of
Article 13 of the Cape Town Treaty shall not apply to this Agreement or to the
exercise of any remedy by the Agent under this Agreement or in the other Loan
Documents or under the Cape Town Treaty. Following the occurrence and during the
continuance of an Event of Default, the Borrower agrees that the Agent may
immediately discharge any registration made with the International Registry in
the Borrower’s favor.

 

(e)           With respect to any lease of any Aircraft permitted hereunder,
Borrower shall transfer to Agent or its designee the right to discharge the
registration and/or assignment of all International Interests in respect of any
such relevant lease or associated rights which is or could be registered on the
International Registry.

 

SECTION 5.           MISCELLANEOUS

 

Section 5.1             Termination of Agreement.  Upon payment in full of the
Secured Obligations in accordance with Section 1.2 and termination of the
Commitments, the Agent shall, upon the written request of the Borrower, execute
and deliver to, or as directed in writing by, and at the expense of, the
Borrower an appropriate instrument or instruments (in due form for recording and
in the form provided by the Borrower and approved by the Agent) reasonably
required to release, without recourse, representation or warranty, each Aircraft
and the balance of the Collateral from the Lien of this Agreement and, in such
event, this Agreement shall terminate; provided, however, that this Agreement
shall earlier terminate upon any sale or other final disposition by the Agent of
all property constituting the Collateral and the final distribution by the

 

31

--------------------------------------------------------------------------------


 

Agent of all monies or other property or proceeds constituting the Collateral in
accordance with the terms of the Credit Agreement.  In addition, in connection
with the release of the Lien of this Agreement, Agent shall discharge or consent
to the discharge of the registration of the International Interests in favor of
the Agent vested in the Agent pursuant to this Agreement; provided that to the
extent the foregoing relates to any Lease assigned to the Agent, upon the
termination of the International Interest attributable to this Agreement, Agent
shall assign the International Interest attributable to the Lease to Borrower. 
Except as otherwise provided above, this Agreement and the Liens in respect of
the Collateral created hereby shall continue in full force and effect in
accordance with the terms hereof.

 

Section 5.2             No Legal Title to Collateral in Agent, Any Other Member
of the Lender Group, or Any Bank Product Provider.  None of Agent, the other
members of the Lender Group, and the Bank Product Providers shall have legal
title to any part of the Collateral.  No transfer, by operation of law or
otherwise, of any right, title and interest of Agent, any other member of the
Lender Group, or any Bank Product Provider in and to the Collateral or this
Agreement shall operate to terminate this Agreement or the trusts hereunder or
entitle any successor or transferee of Agent, any other member of the Lender
Group, or any Bank Product Provider to an accounting or to the transfer to it of
legal title to any part of the Collateral.

 

Section 5.3             Sale of the Aircraft by Agent is Binding.  Any sale or
other conveyance of any Aircraft, any Airframe, any Engine, or any interest
therein by the Agent made pursuant to the terms of this Agreement shall bind the
Lender Group, the Bank Product Providers, and the Borrower, and shall be
effective to transfer or convey all right, title and interest of the Agent, the
Borrower, the Lender Group, and the Bank Product Providers in and to such
Aircraft, such Airframe, such Engine, or interest therein.  No purchaser or
other grantee shall be required to inquire as to the authorization, necessity,
expediency or regularity of such sale or conveyance or as to the application of
any sale or other proceeds with respect thereto by any Lender.

 

Section 5.4             Benefit of Agreement.  Nothing in this Agreement,
whether express or implied, shall be construed to give to any Person other than
the Borrower, the Agent, the Lender Group, and the Bank Product Providers, any
legal or equitable right, remedy or claim under or in respect of this Agreement.

 

Section 5.5             Section 1110.  It is the intention of the parties hereto
that the security interest created hereby, to the fullest extent available under
applicable law, entitles the Agent, on behalf of the Lender Group and the Bank
Product Providers, to all of the benefits of Section 1110 with respect to each
Aircraft including without limitation the right to take possession of the
Airframes and Engines in compliance with this Agreement in the event of a case
under Chapter 11 of the Bankruptcy Code in which the Borrower is a debtor.

 

Section 5.6             The Borrower’s Performance and Rights.  Any obligation
imposed on the Borrower herein shall require only that the Borrower perform or
cause to be performed such obligation, even if stated as a direct obligation,
and the performance of any such obligation by any Permitted Lessee under a
Permitted Lease then in effect and in accordance with the provisions of the Loan
Documents shall constitute performance by the Borrower and to the extent of such
performance, discharge such obligation by the Borrower.  Except as otherwise
expressly provided herein, any right granted to the Borrower in this Agreement
shall grant the Borrower the right to permit such right to be exercised by any
such Permitted Lessee.  The inclusion of specific references to obligations or
rights of any such Permitted Lessee in certain provisions of this Agreement
shall not in any way prevent or diminish the application of the provisions of
the two sentences immediately preceding with respect to obligations or rights in
respect of which specific reference to any such Permitted Lessee has not been
made in this Agreement.

 

Section 5.7             Notices.  Unless otherwise expressly specified or
permitted by the terms hereof, all notices required or permitted under the terms
and provisions hereof shall be given in accordance with Section 11 of the Credit
Agreement.

 

32

--------------------------------------------------------------------------------

 

 

 

Section 5.8             Severability of Provisions.  Each provision of this
Agreement shall be severable from every other provision of this Agreement for
the purpose of determining the legal enforceability of any specific provision.

 

Section 5.9             Counterparts; Electronic Execution.  This Agreement may
be executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. 
Any party delivering an executed counterpart of this Agreement by telefacsimile
or other electronic method of transmission also shall deliver an original
executed counterpart of this Agreement but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Agreement.  The foregoing shall apply to each other Loan Document
mutatis mutandis.

 

Section 5.10           Successors and Assigns.  All covenants and agreements
contained herein and in the other Loan Documents shall be binding upon, and
inure to the benefit of, the Borrower and its successors and permitted assigns,
provided, however, that Borrower may not assign this Agreement or any rights,
obligation or duties hereunder without the Agent’s prior written consent and any
prohibited assignment shall be absolutely void ab initio, and the Agent and its
successors and permitted assigns, and each Lender and its successors and
permitted assigns, all as provided herein or in the other Loan Documents.  Any
request, notice, direction, consent, waiver or other instrument or action by any
Lender (unless withdrawn by such Lender or its successor prior to it being acted
upon by the Agent) shall bind the successors of such Lender.

 

Section 5.11           Section Headings.  Headings and numbers have been set
forth herein for convenience only.  Unless the contrary is compelled by the
context, everything contained in each Section applies equally to this entire
Agreement.

 

Section 5.12

 

(a)           THIS AGREEMENT HAS BEEN DELIVERED IN THE STATE OF NEW YORK.  THE
VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING
HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(b)           THE PARTIES AGREE THAT, EXCEPT AS OTHERWISE PROVIDED IN SECTION
4.5(B)(V), ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT
SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, FEDERAL COURTS, LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW
YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  AGENT AND BORROWER WAIVE, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 5.12(B) OR SECTION
4.5(B)(V).

 

(c)           TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND
BORROWER HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING

 

33

--------------------------------------------------------------------------------


 

CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  AGENT AND BORROWER REPRESENT THAT EACH HAS REVIEWED THIS
WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(d)           BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST BORROWER OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

Section 5.13           Amendments.  This Agreement may be amended, supplemented
or otherwise modified only in accordance with the provisions of the Credit
Agreement.

 

Section 5.14           Limitation on Agent’s, the Other Members of the Lender
Group’s, and the Bank Product Providers’ Duty in Respect of Collateral.  Agent,
the other members of the Lender Group, and the Bank Product Providers shall use
reasonable care with respect to the Collateral in its possession or under its
control.  None of Agent, the other members of the Lender Group, and the Bank
Product Providers shall have any other duty as to any Collateral in its
possession or control or in the possession or control of any agent or nominee of
Agent, such other member of the Lender Group, or such Bank Product Provider, or
any income thereon or as to the preservation of rights against prior or any
other parties or any other rights pertaining thereto.

 

Section 5.15           Revival and Reinstatement of Obligations.  If the
incurrence or payment of the Obligations by Borrower or any Guarantor or the
transfer to Agent, any other member of the Lender Group, or any Bank Product
Provider of any property should for any reason subsequently be declared to be
void or voidable under any state or federal law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (each, a “Voidable Transfer”), and if the Agent, any other member of
the Lender Group, or any Bank Product Provider is required to repay or restore,
in whole or in part, any such Voidable Transfer, or elects to do so upon the
reasonable advice of its counsel, then, as to any such Voidable Transfer, or the
amount thereof that the Agent, any other member of the Lender Group or any Bank
Product Provider is required or elects to repay or restore, and as to all
reasonable costs, expenses, and attorneys fees of the Agent, any other member of
the Lender Group, or any Bank Product Provider related thereto, the liability of
Borrower or any Guarantor automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.

 

Section 5.16           Concerning the Agent.  The Agent acts hereunder solely as
agent as in the Credit Agreement provided on behalf of the Lender Group and Bank
Product Providers and not in its individual capacity.  Each reference herein to
any right granted to, benefit conferred upon or power exercisable by the “Agent”
shall be a reference to Agent, for the benefit of each member of the Lender
Group and each Bank Product Provider.

 

Section 5.17 Additional Cape Town Treaty Provisions.  Borrower further agrees
and acknowledges this Agreement creates and constitutes an International
Interest in the Collateral.  Borrower

 

34

--------------------------------------------------------------------------------


 

herby undertakes to perform all of its obligations hereunder and under any
contracts or agreements constituting part of the Collateral. Borrower shall
establish a valid and existing account with the International Registry, appoint
an Administrator and/or a Professional User acceptable to Agent to make
registration in regards to the Collateral.  On, or within a reasonable time
after the Agreement Effective Date, or such later date as may be first
applicable, Borrower’s applicable Contracts of Sale (i.e. Purchase Agreement)
shall be, to the extent permitted by the counterparty to such Contract of Sale,
registered and searchable in the International Registry, but subordinate to the
registration of the International Interest created by this Agreement. Borrower
shall not register any prospective or current International Interest or Contract
of Sale (or any amendment, modification, supplement, subordination of
subrogation thereof) with the International Registry without the prior written
consent of Agent which may be withheld in its sole discretion, Borrower shall
not execute or deliver any IDERA to any party other than the Agent unless Agent
agrees in writing.  Borrower further represents and confirms it is situated in a
Contracting State (as that term is used in the Cape Town Treaty) as of the
Agreement Effective Date as contemplated under the Cape Town Treaty, and
Borrower has the power to dispose of the Collateral, as contemplated by the Cape
Town Treaty.

 

Section 5.18           Amendment and Restated; No Novation.

 

(a)           This Agreement amends, restates, supersedes, and replaces in its
entirety the Original Aircraft Security Agreements.  The security interests
granted by the Borrower to any of Agent or the Lender Group or the Bank Product
Providers in the Collateral under the Original Aircraft Security Agreements
continue without interruption under this Agreement to secure the Secured
Obligations and such security interests are hereby reaffirmed, ratified and
confirmed in all respects.

 

(b)           Nothing herein contained shall be construed as a substitution,
novation, discharge or release of the obligations or liabilities outstanding
under the Original Aircraft Security Agreements, which shall remain in full
force and effect, except as modified hereby or by instruments executed
concurrently herewith.  Nothing expressed or implied in this Agreement shall be
construed as a release or other discharge of Borrower from any of its
obligations or liabilities under the Original Aircraft Security Agreements,
except as expressly modified hereby or by instruments executed concurrently
herewith.  Borrower hereby confirms and agrees that on and after the date hereof
all references in any Loan Document to “the Aircraft Security Agreement,”
“thereto,” “thereof,” “thereunder” or words of like import referring to the any
Original Aircraft Security Agreement shall be a reference to each such Original
Aircraft Security Agreement as amended and restated by this Agreement.

 

Section 5.19           Credit Agreement.  The provisions of this Agreement are
supplemental to the provisions of the Credit Agreement.  In the event of a
direct conflict between the provisions of this Agreement and the provisions of
the Credit Agreement, it is the intention of the parties thereto that such
provisions in such documents shall be read together an construed, to the fullest
extent possible, to be in concert with each other.  In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of the Credit Agreement shall control.

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers, as the case may be, thereunto duly
authorized, as of the day and year first above written.

 

 

 

HAWAIIAN AIRLINES, INC.,

a Delaware corporation, as Borrower

 

 

 

 

 

 

 

By:

/s/ Peter R. Ingram

 

Name:

Peter R. Ingram

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

[SIGNATURE PAGE TO CONSOLIDATED, SUPPLEMENTED,
AMENDED AND RESTATED AIRCRAFT SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO CAPITAL FINANCE, INC.,

a California corporation, as Agent

 

 

 

 

 

 

 

By:

/s/ Amelie Yehros

 

Name:

Amelie Yehros

 

Title:

SVP

 

[SIGNATURE PAGE TO CONSOLIDATED, SUPPLEMENTED,
AMENDED AND RESTATED AIRCRAFT SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

Schedule I
to Agreement

 

FINANCING OF
BOEING 767-332 AIRCRAFT
DEFINITIONS RELATING TO LOAN AGREEMENT
AND SECURITY AGREEMENT

 

“Additional Airframe and Engines”: has the meaning ascribed thereto in Section
3.5 of the Agreement.

 

“Additional Insureds”: means the Agent, each other member of the Lender Group,
the Bank Product Providers, and their respective officers, directors, employees,
agents, and other representatives.

 

“Administrator”: has the meaning ascribed thereto in the Cape Town Treaty.

 

“Aeronautical Authority”:  means the FAA or the aviation authority of such other
jurisdiction as the applicable Aircraft may be registered under and in
accordance with Section 3.3(b) of the Agreement.

 

“After-Tax Basis”:  with respect to any payment to be received or accrued by any
Person, the amount of such payment adjusted, if necessary, so that such payment,
after taking into account all Taxes payable to any taxing authority as a result
of the receipt or accrual of such payments and any savings in Taxes with respect
to the indemnified Taxes or other liability in respect of which such payment is
due, shall be equal to the payment that would have been received or accrued in
the absence of such Taxes and any savings in Taxes.

 

“Agent”:  has the meaning set forth in the introductory paragraph of the
Agreement.

 

“Agreement”: means that certain Consolidated, Supplemented, Amended and Restated
Aircraft Security Agreement with respect to the Aircraft (including Engines and
including any Replacement Airframe or Replacement Engine and including any
Additional Airframe and Engines) described on Annex A thereto, dated as of
December 10, 2010, between the Borrower and the Agent, including all annexes,
schedules, exhibits, appendices, amendments and supplements thereto, to which
this Schedule I is attached.

 

“Aircraft”:  means, collectively, the Airframes and Engines, whether or not any
of such initial or substituted Engines may from time to time be installed on
such Airframes and shall, except in the case of insurance, include the Aircraft
Documents applicable thereto.

 

“Aircraft Documents”:  means all technical data, manuals and log books, and all
inspection, modification and overhaul records and other service, repair,
maintenance and technical records that are required by the FAA or the
Maintenance Program to be maintained with respect to the Aircraft, Airframes,
Engines or Parts; and such term shall include all additions, renewals, revisions
and replacements of any such materials from time to time made, or required to be
made, by the FAA regulations or the Maintenance Program, and in each case in
whatever form and by whatever means or medium (including, without limitation,
microfiche, microfilm, paper, web based or other electronic storage, or computer
disk or any software) such materials may be maintained or retained by or on
behalf of the Borrower; provided that all such materials shall be maintained in
the English language.

 

“Aircraft Security Agreement Supplement”:  means an Aircraft Security Agreement
Supplement with respect to an applicable Airframe and/or Engine(s) substantially
in the form of Exhibit A to the Agreement.

 

--------------------------------------------------------------------------------


 

“Airframe”:  means (a) each Boeing model 767-332 aircraft (except the Engines or
engines from time to time installed thereon) listed by manufacturer’s serial
numbers and U.S. Registration numbers on Annex A to the Agreement; and (b) any
and all Parts so long as the same shall be incorporated or installed in or
attached to any such aircraft, or so long as the same shall be subject to the
Security Interest and Lien of the Agreement in accordance with the terms of
Section 3.3(h) of the Agreement, (i) or (j) thereof, removed from any such
aircraft.  Each Airframe is of a type certified to transport at least eight
persons including crew, or goods in excess of 2750 kilograms.  The term
“Airframe” shall include any Replacement Airframe which may from time to time be
substituted pursuant to Section 3.4 of the Agreement.  At such time as a
Replacement Airframe shall be so substituted and the Airframe for which the
substitution is made shall be released from the Lien of the Agreement, such
replaced Airframe shall cease to be an Airframe under the Agreement.  The term
“Airframe” shall also include any aircraft added to the Security Interest and
Lien of this Agreement as Collateral as an Additional Airframe and Engines
pursuant to Section 3.5 of the Agreement and related Parts as described above.

 

“Applicable Law”: means any Laws applicable to Borrower.

 

“Bank Product Provider”: has the meaning set forth in the Credit Agreement.

 

“Bankruptcy Code”:  means title 11 of the United States Code, as in effect from
time to time.

 

“Bills of Sale”:  means the FAA Bill of Sale and the Warranty Bill of Sale.

 

“Borrower”:  means Hawaiian Airlines, Inc., a Delaware corporation.

 

“Cape Town Treaty”: shall mean collectively the Convention and the Protocol,
together with the Regulations for the International Registry and the
International Registry Procedures, and all other rules, amendments, supplements,
and revisions thereto.

 

“Citizen of the United States”:  means a citizen of the United States as defined
in § 40102(a)(15) of the Transportation Code, or any analogous part of any
successor or substituted legislation or regulation at the time in effect.

 

“Collateral”:  has the meaning set forth in Section 2.1 of the Agreement.

 

“Consolidated Text” means the Consolidated Text of Convention of International
Interests in Mobile Equipment and the Protocol to the Convention on
International Interests in Mobile Equipment on matters specific to Aircraft
Equipment signed at Cape Town on November 16, 2001.

 

“Contract of Sale”: has the meaning ascribed thereto in the Cape Town Treaty.

 

“Convention”:  means the Convention on International Interests in Mobile
Equipment signed in Cape Town, South Africa on November 16, 2001, as ratified by
the United States.

 

“CRAF”:  means the Civil Reserve Air Fleet Program authorized under 10 U.S.C. §
9511 et seq. or any substantially similar program under the laws of the United
States.

 

“Credit Agreement”: has the meaning set forth in the recitals to the Agreement.

 

“Default”:  means an event, condition, or default that, with the giving of
notice, the passage of time, or both, would be an Event of Default.

 

--------------------------------------------------------------------------------


 

“Dollars”, “United States Dollars” or “$”:  means the lawful currency of the
United States.

 

“Engine”:  means (a) each of the General Electric Model CF6-80A2 engines listed
by manufacturer’s serial number on Annex A to the Agreement, whether or not from
time to time installed on an Airframe or installed on any other airframe or on
any other aircraft; and (b) any Replacement Engine that may from time to time be
substituted for an Engine pursuant to Section 3.4 of the Agreement; together, in
each case, with any and all Parts so long as the same shall be incorporated or
installed in or attached thereto or, so long as the same shall be subject to the
Security Interest and Lien of the Agreement in accordance with the terms of
Section 3.3 (g), (h) or (i) thereof, removed from any such engine.  The term
“Engine” shall also include any engine added to the Security Interest and Lien
of the Agreement as Collateral as an Additional Airframe and Engines pursuant to
Section 3.5 of the Agreement and related Parts as described above.  Each of the
above described Engines is a jet propulsion engine that has at least 1,750
pounds of thrust.

 

“Engine Manufacturer”:  means General Electric.

 

“Engine and Spare Parts Security Agreement”: means that certain Amended and
Restated Engine and Spare Parts Security Agreement, dated as of December 10,
2010, by and between Borrower and Agent.

 

“Event of Default”: has the meaning set forth in the Credit Agreement.

 

“Event of Loss”:  means any of the following events with respect to any
Aircraft, any Airframe, or any Engine:

 

(i)  any theft, hijacking or disappearance of such property for a period of 180
consecutive days or more or, if earlier for a period that extends beyond the
Maturity Date;

 

(ii)  destruction, damage beyond economic repair or rendition of such property
permanently unfit for normal use for any reason whatsoever;

 

(iii)  any event which results in an insurance settlement with respect to such
property on the basis of an actual, constructive or compromised total loss;

 

(iv)  condemnation, confiscation or seizure of, or requisition of title to or
use of such property by any foreign government or purported government (or in
the case of any such requisition of title, by the Government) or any agency or
instrumentality thereof, for a period in excess of in the case of any
requisition of use, 90 consecutive days (for countries listed in Schedule 2 to
the Agreement) or 60 consecutive days (for any other country) or, in any of the
cases in this clause (iv), such shorter period ending on the Maturity Date;

 

(v)  condemnation, confiscation or seizure of, or requisition of use of such
property by the Government for a period extending beyond the Maturity Date;

 

(vi)  as a result of any law, rule, regulation, order or other action by the
Aeronautical Authority, the use of any Aircraft or any Airframe in the normal
course of air transportation shall have been prohibited by virtue of a condition
affecting all aircraft in Borrower’s fleet of the same generic model as the
applicable Aircraft or Airframe equipped with engines of the same make and model
as the Engines for a period of 180 consecutive days (or beyond the end of the
Maturity Date), unless the Borrower, prior to the expiration of such 180-day
period, shall be diligently carrying forward all necessary and desirable steps
to permit normal use of the applicable Aircraft and shall within 12 months have
conformed at least one aircraft in Borrower’s fleet of the same generic model as
the applicable Aircraft or Airframe (but not necessarily the applicable
Aircraft) to the requirements of any such law, rule, regulation, order or
action, and shall be diligently pursuing conformance of the applicable Aircraft
in a non-discriminatory manner provided that, notwithstanding the foregoing, if
such normal use of such property subject to the Lease shall be prohibited, or if
such normal use of

 

--------------------------------------------------------------------------------


 

such property shall be prohibited for a period of 12 consecutive months, an
Event of Loss shall be deemed to have occurred;

 

(vii)  the basing of such Aircraft, while under requisition for use by any
government (other than the Government while an indemnity of the type and scope
described in Section 3.3(e) of the Agreement) is in full force and effect in any
area excluded from coverage by any required insurance policy; and

 

(viii)  with respect to an Engine only, the requisition or taking of use thereof
by any government, and any divestiture of title or ownership deemed to be an
Event of Loss with respect to an Engine under Section 3.2(iii) or 3.2(vi) of the
Agreement.

 

The date of such Event of Loss shall be (aa) the 3rd Business Day following loss
of such property or its use due to theft or disappearance or the Maturity Date
if earlier; (bb) the date of any destruction, damage beyond economic repair or
rendition of such property permanently unfit for normal use; (cc) the date of
any insurance settlement on the basis of an actual, constructive or compromised
total loss; (dd) the 3rd Business Day following condemnation, confiscation,
seizure or requisition of title to such property by a foreign government
referred to in clause (iv) above (or the 11th day in the case of appropriation
of title), or the Maturity Date if earlier than such 3rd Business Day (or 11th
day, as applicable); (ee) the Maturity Date in the case of requisition of title
to or use of such property by the Government; and (ff) the last day of the
applicable period referred to in clause (vi) above (or if earlier, the Maturity
Date without the Borrower’s having conformed at least one aircraft in Borrower’s
fleet of the same generic model as the applicable Aircraft or Airframe to the
applicable requirements).  An Event of Loss with respect to any Aircraft shall
be deemed to have occurred if any Event of Loss occurs with respect to the
Airframe associated with such Aircraft.

 

“FAA”:  means the Federal Aviation Administration of the United States
Department of Transportation and any subdivision or office thereof, and any
successor or replacement administrator, agency or other entity having the same
or similar authority and responsibilities.

 

“FAA Bill of Sale”:  means that certain AC Form 8050-2 for the Aircraft listed
on Annex A to the Agreement as of the date hereof executed by Wilmington Trust
Company, not in its individual capacity but as owner trustee, in favor of the
Borrower.

 

“FAA Regulations”:  means the Federal Aviation Regulations issued or promulgated
pursuant to the Federal Aviation Code from time to time.

 

“Federal Aviation Code”:  means the sections of Title 49 of the United States
Code relating to aviation, as amended from time to time, or any similar
legislation of the United States enacted in substitution or replacement
therefor.

 

“Government”: means the United States of America or an agency or instrumentality
thereof the obligations of which bear the full faith and credit of the United
States of America.

 

“Government Entity”:  means (a) any national, federal, state, provincial or
similar government, and any body, board, department, commission, court,
tribunal, authority, agency or other instrumentality of any such government or
otherwise exercising any executive, legislative, judicial, administrative or
regulatory functions of such government or (b) any other government entity
having jurisdiction over any matter contemplated by the Loan Documents or
relating to the observance or performance of the obligations of any of the
parties to the Loan Documents.

 

“IDERA” shall have the meaning ascribed to it in Section 4.1(a) hereof.

 

“International Interest”: has the meaning ascribed thereto in the Cape Town
Treaty.

 

--------------------------------------------------------------------------------

 

 

“International Registry”: has the meaning ascribed thereto in the Cape Town
Treaty.

 

“Law”:  means (a) any constitution, treaty, statute, law, decree, regulation,
order, rule or directive of any Government Entity, and (b) any judicial or
administrative interpretation or application of, or decision under, any of the
foregoing.

 

“Lender” and “Lenders” have the respective meanings ascribed thereto in the
recitals of the Agreement.

 

“Lender Group”: has the meaning set forth in the Credit Agreement.

 

“Lien”:  means with respect to any asset, (a) any mortgage, deed of trust, lien
(statutory or otherwise), pledge, hypothecation, lease, sublease, encumbrance of
any kind, charge or security interest in, on or of such asset, or any other type
of preferential treatment, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset, and (c) any registration, International
Interest, or prospective International Interest with the International Registry
that has not been discharged.

 

“Maintenance Program”:  means an FAA approved maintenance program for Borrower’s
Aircraft, Airframes, Engines, and Spare Parts in accordance with the applicable
manufacturer’s maintenance planning document and maintenance manuals.

 

“Manufacturer”:  means The Boeing Company.

 

“Minimum Liability Amount” means $750,000,000.

 

“Obligations” has the meaning ascribed thereto in the Credit Agreement.

 

“Officer’s Certificate” shall mean a certificate signed by an authorized officer
of the Borrower and delivered to the Agent.

 

“Parent” means Hawaiian Holdings, Inc., a Delaware corporation.

 

“Parts”:  means any and all appliances, parts, components, avionics, landing
gear, instruments, appurtenances, accessories, furnishings, seats and other
equipment of whatever nature (other than (a) Engines or engines, and (b) any
parts leased by Borrower from a third party), that may from time to time be
installed or incorporated in or attached or appurtenant to any Airframe or any
Engine.

 

“Permitted Air Carrier”:  means (a) any Section 1110 Person and (b) any “foreign
air carrier” under and defined in the FAA Regulations that is organized under
the laws of, and principally based in, any foreign country listed on Schedule 2
to the Agreement, except those that do not maintain normal diplomatic relations
with the United States or are subject to any United States or United Nations
sanctions.

 

“Permitted Lease”:  means a lease or a lease permitted under Section 3.2(ix) of
the Agreement.

 

“Permitted Lessee”:  means (a) any Permitted Air Carrier, (b) any airframe or
engine manufacturer, or Affiliate of such a manufacturer, who is domiciled in
the United States of America or a country listed on Schedule 2 to the Agreement
or (c) the United States of America or any instrumentality or agency thereof
which in each case is not a Person with whom the Borrower, the Agent, or any
Lender would be restricted from entering into any transaction of the type
contemplated hereby under any United States or

 

--------------------------------------------------------------------------------


 

United Nations law, regulation, or order and is not subject to any bankruptcy,
insolvency, reorganization or similar proceeding.

 

“Person” or “person”:  means an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, governmental authority or other entity of whatever
nature.

 

“Professional User”: has the meaning ascribed thereto in the Cape Town Treaty.

 

“Protocol”:  means the Protocol to the Convention on International Interests in
Mobile Equipment on Matters Specific to Aircraft Equipment signed in Cape Town,
South Africa on November 16, 2001, as ratified by the United States.

 

“Purchase Agreement”:  means, collectively, with respect to the Aircraft listed
on Annex A to the Agreement on the date hereof, that certain Aircraft Purchase
Agreement dated February 16, 2006, between Wilmington Trust Company, not in its
individual capacity but solely as owner trustee, and Borrower and that certain
Aircraft Purchase and Sale Agreement dated February 24, 2006 between Wilmington
Trust Company, not in its individual capacity but solely as owner trustee and
Borrower, as applicable.

 

“Replacement Aircraft”:  means the Aircraft of which a Replacement Airframe is
part.

 

“Replacement Airframe”:  means an airframe that shall have been subjected to the
Lien of the Agreement pursuant to Section 3.4 thereof.

 

“Replacement Closing Date” has the meaning set forth in 3.4(d)(i) of the
Agreement.

 

“Replacement Engine”:  means an engine which shall have been subjected to the
Lien of the Agreement pursuant to Section 3.4 thereof.

 

“Section 1110”:  means 11 U.S.C. § 1110 of the Bankruptcy Code or any successor
section of the federal bankruptcy Law in effect from time to time.

 

“Section 1110 Person”:  means a Citizen of the United States who is an air
carrier holding a valid air carrier operating certificate issued pursuant to 49
U.S.C. ch. 447 for aircraft capable of carrying 10 or more individuals or 6,000
pounds or more of cargo.

 

“Secured Obligations”:  means (a) all of the present and future obligations
(including the Obligations) of the Borrower arising from, or owing under, or
pursuant to, this Agreement, the Credit Agreement, or any of the other Loan
Documents, (b) all Bank Product Obligations, and (c) all other Obligations of
the Borrower (including, in the case of each of clauses (a), (b) and (c),
reasonable attorneys fees and expenses and any interest, fees, or expenses that
accrue after the filing of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any Insolvency
Proceeding).

 

“Stipulated Loss Value” has the meaning set forth in Section 3.3(k)(ii) of the
Agreement.

 

“Tax” and “Taxes”:  means all governmental or quasi-governmental fees
(including, without limitation, license, filing and registration fees) and all
taxes (including, without limitation, franchise, excise, stamp, value added,
income, gross receipts, sales, use, property, personal and real, tangible and
intangible taxes and mandatory contributions), withholdings, assessments,
levies, imposts, duties or charges, of any nature whatsoever, together with any
penalties, fines, additions to tax or interest thereon or other additions
thereto imposed, withheld, levied or assessed by any country, taxing authority
or governmental subdivision thereof or therein or by any international
authority, including any taxes imposed on any Person as a result of such Person
being required to collect and pay over withholding taxes.

 

--------------------------------------------------------------------------------


 

“UCC”:  means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“United States” and “U.S.”:  each means the United States of America.

 

“U.S. Air Carrier”:  means any United States air carrier that is a Citizen of
the United States holding an air carrier operating certificate issued pursuant
to chapter 447 of title 49 of the United States Code or any analogous successor
provision of the United States Code for aircraft capable of carrying 10 or more
individuals or 6000 pounds or more of cargo.

 

“U.S. Government”:  means the federal government of the United States, or any
instrumentality or agency thereof the obligations of which are guaranteed by the
full faith and credit of the United States.

 

“Warranty Bill of Sale”:  means the full warranty bills of sale covering each
Aircraft, executed by Wilmington Trust Company, not in its individual capacity
but as owner trustee in favor of Borrower.

 

“Wet Lease”:  means any arrangement whereby Borrower or a Permitted Lessee
agrees to furnish any Aircraft or any Airframe to a third party pursuant to
which such Aircraft or such Airframe shall at all times be in the operational
control of Borrower or a Permitted Lessee and shall be maintained, insured and
otherwise operated in accordance with the provisions hereof, provided that
Borrower’s obligations under the Loan Documents shall continue in full force and
effect notwithstanding any such arrangement.

 

--------------------------------------------------------------------------------


 

Schedule 2 to
Agreement

 

List of Countries

 

 

Australia

Japan

 

 

Austria

Luxembourg

 

 

Belgium

Netherlands

 

 

Canada

New Zealand

 

 

Denmark

Sweden

 

 

Finland

Singapore

 

 

France

Switzerland

 

 

Germany

United Kingdom

 

 

Iceland

 

 

 

Ireland

 

 

For applicability, see “Event of Loss.”

 

--------------------------------------------------------------------------------


 

Annex I to
Agreement

 

 

Description of Original Aircraft Security Agreement N594HA

 

Aircraft Security Agreement, dated as of April 10, 2006, between Hawaiian
Airlines, Inc., as borrower, and Wells Fargo Foothill, Inc. (now Wells Fargo
Capital Finance, Inc.), solely as Agent, which was recorded by the Federal
Aviation Administration on May 16, 2006 and assigned Conveyance No. LL019695, as
supplemented by the following described instrument:

 

Instrument

 

Date of Instrument

 

FAA Recording Date

 

FAA Conveyance No.

 

 

 

 

 

 

 

Security Agreement Supplement No. 1

 

04/10/06

 

05/16/06

 

LL019695

 

Description of Original Aircraft Security Agreement N596HA

 

Aircraft Security Agreement, dated as of April 10, 2006, between Hawaiian
Airlines, Inc., as borrower, and Wells Fargo Foothill, Inc. (now Wells Fargo
Capital Finance, Inc.), solely as Agent, which was recorded by the Federal
Aviation Administration on April 25, 2006 and assigned Conveyance No. W005803,
as supplemented by the following described instrument:

 

Instrument

 

Date of Instrument

 

FAA Recording Date

 

FAA Conveyance No.

 

 

 

 

 

 

 

Security Agreement Supplement No. 1

 

04/10/06

 

04/25/06

 

W005803

 

Description of Original Aircraft Security Agreement N597HA

 

Aircraft Security Agreement, dated as of April 10, 2006, between Hawaiian
Airlines, Inc., as borrower, and Wells Fargo Foothill, Inc. (now Wells Fargo
Capital Finance, Inc.), solely as Agent, which was recorded by the Federal
Aviation Administration on May 16, 2006 and assigned Conveyance No. LL019692, as
supplemented by the following described instrument:

 

Instrument

 

Date of Instrument

 

FAA Recording Date

 

FAA Conveyance No.

 

 

 

 

 

 

 

Security Agreement Supplement No. 1

 

04/10/06

 

05/16/06

 

LL019692

 

Description of Original Aircraft Security Agreement N598HA

 

Aircraft Security Agreement, dated as of April 10, 2006, between Hawaiian
Airlines, Inc., as borrower, and Wells Fargo Foothill, Inc. (now Wells Fargo
Capital Finance, Inc.), solely as Agent, which was recorded by the Federal
Aviation Administration on May 18, 2006 and assigned Conveyance No. M007862, as
supplemented by the following described instrument:

 

Instrument

 

Date of Instrument

 

FAA Recording Date

 

FAA Conveyance No.

 

 

 

 

 

 

 

Security Agreement Supplement No. 1

 

04/10/06

 

05/18/06

 

M007862

 

--------------------------------------------------------------------------------


 

Annex A to
Agreement

 

DESCRIPTION OF AIRFRAMES AND ENGINES

 

AIRFRAMES

 

 

 

Manufacturer

 

Model

 

U.S Registration No.

 

Manufacturer’s
Serial No.

 

 

 

 

Boeing

 

767-332

 

N594HA

 

23275

 

 

 

 

Boeing

 

767-332

 

N596HA

 

23276

 

 

 

 

Boeing

 

767-332

 

N597HA

 

23277

 

 

 

 

Boeing

 

767-332

 

N598HA

 

23278

 

 

 

ENGINES

 

 

Manufacturer

 

Model

 

Manufacturer’s
Serial No.

 

 

 

 

 

 

 

 

 

General Electric

 

CF6-80A2

 

580314

 

 

 

 

 

 

 

 

 

General Electric

 

CF6-80A2

 

580315

 

 

 

 

 

 

 

 

 

General Electric

 

CF6-80A2

 

580318

 

 

 

 

 

 

 

 

 

General Electric

 

CF6-80A2

 

580328

 

 

 

 

 

 

 

 

 

General Electric

 

CF6-80A2

 

580293

 

 

 

 

 

 

 

 

 

General Electric

 

CF6-80A2

 

580320

 

 

 

 

 

 

 

 

 

General Electric

 

CF6-80A2

 

580317

 

 

 

 

 

 

 

 

 

General Electric

 

CF6-80A2

 

580319

 

 

 

 

 

 

 

 

 

General Electric

 

CF6-80A2

 

580305

 

 

Each Engine is a jet propulsion engine having at least 1,750 pounds of thrust.

 

--------------------------------------------------------------------------------

 

 

Exhibit A to

Agreement

 

AIRCRAFT SECURITY AGREEMENT SUPPLEMENT NO.     

 

AIRCRAFT SECURITY AGREEMENT SUPPLEMENT NO.    , dated                         ,
20     (this “Aircraft Security Agreement Supplement”), between HAWAIIAN
AIRLINES, INC., a Delaware corporation (“Borrower”) and WELLS FARGO CAPITAL
FINANCE, INC., a California corporation, in its capacity as agent for the Lender
Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, that certain Consolidated, Supplemented, Amended and Restated Aircraft
Security Agreement, dated as of December 10, 2010 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Agreement”;
capitalized terms used herein without definition shall have the meanings
specified therefore in Schedule I to the Agreement), between Borrower and Agent,
provides for the execution and delivery of supplements thereto substantially in
the form hereof which shall particularly describe each Aircraft, and shall
specifically grant a security interest in each such Aircraft to the Agent; and

 

[WHEREAS, the Agreement relates to the Airframes and the Engines described in
Annex A attached hereto and made a part hereof, and a counterpart of the
Agreement is attached to and made a part of this Aircraft Security Agreement
Supplement;](1)

 

[WHEREAS, the Borrower has, as provided in the Agreement, heretofore executed
and delivered to the Agent Aircraft Security Agreement Supplement(s) for the
purpose of specifically subjecting to the Lien of the Agreement certain
airframes and/or engines therein described, which Aircraft Security Agreement
Supplement(s) is/are dated and has/have been duly recorded with the FAA as set
forth below, to with:

 

Date

 

Recordation Date

 

FAA Document Number]* (2)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)                        Use for Security Agreement Supplement No. 1 only.

 

(2)                        Use for all Security Agreement Supplements other than
Security Agreement Supplement No. 1.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, Borrower hereby unconditionally grants, assigns, and pledges to
Agent, for the benefit of each member of the Lender Group and each of the Bank
Product Providers, to secure the Secured Obligations, a continuing security
interest (hereinafter referred to as the “Security Interest”) in, and mortgage
Lien on, and consents to the registration of an International Interest on, all
of the Borrower’s right, title, and interest in, to and under, all and singular,
the Airframes and Engines described in Annex A attached hereto, whether or not
any such Engine shall be installed on any Airframe or any other airframe of any
other aircraft, and any and all Parts, and, to the extent provided in the
Agreement, all substitutions and replacements of and additions, improvements,
accessions and accumulations to the Aircraft, the Airframes, the Engines and any
and all Parts;

 

To have and to hold all and singular the aforesaid property unto the Agent, its
permitted successors and assigns, forever, in trust, upon the terms and trusts
set forth in the Agreement, for the benefit, security and protection of the
Agent, each other member of the Lender Group, and each Bank Product Provider,
from time to time, and for the uses and purposes and subject to the terms and
provisions set forth in the Agreement.

 

This Aircraft Security Agreement Supplement may be executed in any number of
counterparts (and each of the parties hereto shall not be required to execute
the same counterpart).  Each counterpart of this Aircraft Security Agreement
Supplement including a signature page executed by each of the parties hereto
shall be an original counterpart of this Aircraft Security Agreement Supplement,
but all of such counterparts together shall constitute one instrument

 

This Aircraft Security Agreement Supplement shall be construed as supplemental
to the Agreement and shall form a part thereof, and the Agreement is hereby
incorporated by reference herein and is hereby ratified, approved and confirmed.

 

THIS AIRCRAFT SECURITY AGREEMENT SUPPLEMENT HAS BEEN DELIVERED IN THE STATE OF
NEW YORK AND SHALL IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Supplement No.      to be
duly executed by their respective duly authorized officers, on the day and year
first above written.

 

 

 

HAWAIIAN AIRLINES, INC.,

a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO CAPITAL FINANCE, INC.,

a California corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Annex A to
Aircraft Security Agreement
Supplement No.

 

DESCRIPTION OF AIRFRAMES AND ENGINES

 

AIRFRAMES

 

 

 

Manufacturer

 

Model

 

U.S Registration No.

 

Manufacturer’s
Serial No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ENGINES

 

 

Manufacturer

 

Model

 

Manufacturer’s
Serial No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Each Engine is a jet propulsion engine having at least 1,750 pounds of thrust.

 

--------------------------------------------------------------------------------


 

 

Exhibit B to

 

Agreement

 

Form of Irrevocable De-Registration
and Export Request Authorization

 

                , 20    

 

To:          United States Federal Aviation Authority Aircraft Registry

 

Re:          Irrevocable De-Registration and Export Request Authorization

 

The undersigned is the registered owner of [four Boeing Aircraft Model 767-322
(generic model Boeing 767-300) bearing manufacturer’s serial numbers 23275,
23276, 23277, and 23278, and U.S. Registration Nos. N594HA, N596HA, N597HA, and
N598HA, respectively,](3) (together with all installed, incorporated or attached
accessories, parts and equipment, collectively, the “Aircraft”).

 

This instrument is an irrevocable de-registration and export request
authorization issued by the undersigned in favor of Wells Fargo Capital
Finance, Inc. (formerly known as Wells Fargo Foothill, Inc.), a California
corporation (the “Authorized Party”) under the authority of Article XIII of the
Protocol to the Convention on International Interests in Mobile Equipment on
Matters specific to Aircraft Equipment. In accordance with that Article, the
undersigned hereby requests:

 

(i)                                     recognition that the Authorized Party or
the person it certifies as its designee is the sole person entitled to:

 

(a)                                  procure the de-registration of the Aircraft
from the United States Aircraft Registry maintained by the Federal Aviation
Administration for the purposes of Chapter III of the Convention on
International Civil Aviation, signed at Chicago, on 7 December 1944, and

 

(b)                                 procure the export and physical transfer of
the Aircraft from the United States; and

 

(ii)                                  confirmation that the authorized party or
the person it certifies as its designee may take the action specified in clause
(i) above on written demand without the consent of the undersigned and that,
upon such demand, the authorities in the United States shall co-operate with the
Authorized Party with a view to the speedy completion of such action.

 

The rights in favor of the authorized party established by this instrument may
not be revoked by the undersigned without the written consent of the authorized
party.

 

--------------------------------------------------------------------------------

(3)  To be updated for each Irrevocable De-Registration and Export Request
Authorization.

 

--------------------------------------------------------------------------------


 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

Please acknowledge your agreement to this request and its terms by appropriate
notation in the space provided below and lodging this instrument in the United
States Federal Aviation Aircraft Registry.

 

 

 

HAWAIIAN AIRLINES, INC.,

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Agreed to and lodged this

     day of                    , 20     

 

 

 

 

--------------------------------------------------------------------------------

 
